Exhibit 10.2

HoldCo Stock Purchase Agreement

by and among

Omron Management Center of America, Inc.,

Scientific Technology Incorporated,

Scientific Technologies Incorporated,

the Shareholders,

and

Joseph J. Lazzara, as Shareholders' Representative

April 24, 2006



TABLE OF CONTENTS



  Page ARTICLE 1 PURCHASE AND SALE OF COMPANY CAPITAL STOCK 2      Section 1.1.
Purchase and Sale 2      Section 1.2. Consideration 2      Section 1.3. Closing
2      Section 1.4. No Further Ownership Rights in Shares 4      Section 1.5.
Lost, Stolen or Destroyed Certificates 4      Section 1.6. Taking of Necessary
Action; Further Action 4      Section 1.7. Escrow 4 ARTICLE 2 REPRESENTATIONS
AND WARRANTIES OF HOLDCO AND THE SHAREHOLDERS 5      Section 2.1. Organization
of HoldCo 5      Section 2.2. Subsidiaries 5      Section 2.3. HoldCo Capital
Structure 5      Section 2.4. Authority 6      Section 2.5. No Conflict 6     
Section 2.6. Consents 7      Section 2.7. Company Financial Statements 7     
Section 2.8. No Undisclosed Liabilities 7      Section 2.9. Tax Matters 7     
Section 2.10. Restrictions on Business Activities 9      Section 2.11.
Agreements, Contracts and Commitments 9      Section 2.12. Litigation 10     
Section 2.13. Books and Records 10      Section 2.14. Brokers' and Finders'
Fees; Third Party Expenses 10      Section 2.15. Insurance 10      Section 2.16.
Compliance with Laws 10      Section 2.17. Governmental Authorizations 10     
Section 2.18. Environmental Matters. 11      Section 2.19. Intellectual
Property. 13      Section 2.20. Title to Properties 17      Section 2.21.
Absence of Certain Changes or Events 17      Section 2.22. Complete Copies of
Materials 17      Section 2.23. Representations Complete 17 ARTICLE 2A FURTHER
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS 18      Section 2A.1.
Ownership of Shares 18      Section 2A.2. Tax Matters 18      Section 2A.3.
Absence of Claims by the Shareholders 18      Section 2A.4. Authority 18
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 19      Section 3.1.
Organization, Standing and Power 19      Section 3.2. Authority 19     
Section 3.3. Capital Resources 19      Section 3.4. No Conflict 19     
Section 3.5. Consents 19 ARTICLE 4 CONDUCT PRIOR TO CLOSING 20      Section 4.1.
Shareholder Conduct 20 ARTICLE 5 ADDITIONAL AGREEMENTS 20      Section 5.1.
Confidentiality 20      Section 5.2. Expenses 20      Section 5.3. Public
Disclosure 21      Section 5.4. Reasonable Efforts 21      Section 5.5.
Notification of Certain Matters 21      Section 5.6. Additional Documents and
Further Assurances 21      Section 5.7. HoldCo Cash and Liabilities 22     
Section 5.8. Tax Matters 22 ARTICLE 6 CONDITIONS TO CLOSING 22      Section 6.1.
Conditions to Obligations of Each Party to Effect the Acquisition 22     
Section 6.2. Additional Conditions to Obligations of Purchaser 22     
Section 6.3. Additional Conditions to the Obligations of Shareholders 25
ARTICLE 7 SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION 26     
Section 7.1. Survival of Representations, Warranties and Certain Indemnification
Obligations 26      Section 7.2. Indemnification 26      Section 7.3. Special
Indemnification. 27      Section 7.4. Indemnification Procedures. 28     
Section 7.5. Escrow Funds. 30      Section 7.6. Distribution of Escrow Funds 30
     Section 7.7. Shareholders' Representative 32 ARTICLE 8 TERMINATION; WAIVER
AND AMENDMENT 33      Section 8.1. Termination 33      Section 8.2. Effect of
Termination 34      Section 8.3. Waiver; Amendment 34      Section 8.4. Profit
Capture 35 ARTICLE 9 GENERAL PROVISIONS 37      Section 9.1. Notices 37     
Section 9.2. Interpretation 38      Section 9.3. Counterparts 38     
Section 9.4. Entire Agreement; Assignment 38      Section 9.5. Severability 38
     Section 9.6. Other Remedies 39      Section 9.7. Governing Law 39     
Section 9.8. Rules of Construction 39      Section 9.9. Additional Shareholders
39

INDEX OF EXHIBITS

Exhibit

Description

Exhibit A

List of Shareholders of HoldCo

Exhibit B

Form of Escrow Agreement

Exhibit C

Form of Non-Competition and Non-Solicitation Agreement

Exhibit D

Form of Shareholder Release

HOLDCO STOCK PURCHASE AGREEMENT

THIS HOLDCO STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into
as of April 24, 2006 by and among Omron Management Center of America, Inc., a
Delaware corporation ("Purchaser"), Scientific Technology Incorporated, a
California corporation ("HoldCo"), Scientific Technologies Incorporated, an
Oregon corporation ("Company"), all of the shareholders of HoldCo listed on
Exhibit A hereto (together, the "Shareholders"), which Exhibit A includes the
number of shares each Shareholder owns, and Joseph J. Lazzara, as the
Shareholders' Representative.

RECITALS

A. HoldCo owns approximately 86% of the outstanding capital stock of the
Company, and certain of the Shareholders are executive officers and members of
the board of directors of the Company. The Company is organized into two
products groups: Safety Products Group ("SPG") and Automation Products Group
("APG").

B. The Board of Directors of the Purchaser believes it is in the best interests
of the Purchaser and its shareholders to acquire all of the issued and
outstanding capital stock owned by the Shareholders upon the terms and subject
to the conditions set forth herein (such transaction, the "Acquisition"), such
that upon consummation of the Acquisition the Purchaser will own all of the
issued and outstanding capital stock of HoldCo.

C. The Shareholders desire to sell all of the capital stock of HoldCo owned by
them to the Purchaser, all upon the terms and subject to the conditions set
forth herein.

D. As an inducement for the Purchaser to consummate the Acquisition, HoldCo, the
Company and the Shareholders have agreed to make certain representations,
warranties, covenants and other agreements in connection with the Acquisition,
all as set forth herein.

E. A portion of the cash otherwise payable by Purchaser in connection with the
purchase and sale of capital stock of HoldCo will be placed in escrow by
Purchaser, the release of which amount will be contingent upon certain events
and conditions, all as more fully set forth in Article 7 hereof.

F. Immediately prior to the Acquisition, the Company will sell and transfer to
APG Buyer all of its right, title and interest in the shares of capital stock of
Sub I, Sub II, and Sub III and any other Non-SPG Assets, and APG Buyer shall
assume all Assumed Liabilities, pursuant to that certain APG Stock and Asset
Purchase Agreement (the "AP Purchase Agreement") by and among the Company,
HoldCo and APG Buyer dated as of the date hereof (the "AP Asset Purchase"). (All
defined terms in this Recital F which are not defined herein shall have the
meanings ascribed to them in the AP Purchase Agreement.)

G. Instantaneously following the Acquisition, HoldCo will merge with and into
the Company (the "Merger") pursuant to that certain Agreement and Plan of Merger
by and among Purchaser, HoldCo and the Company dated as of the dated hereof (the
"Merger Agreement").

AGREEMENT

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1
PURCHASE AND SALE OF COMPANY CAPITAL STOCK

Section 1.1. Purchase and Sale .  At the Closing (as defined in Section 1.3
hereof), and upon the terms and subject to the conditions of this Agreement, the
Purchaser shall purchase from the Shareholders, and the Shareholders shall sell,
convey, transfer, assign and deliver to the Purchaser, free and clear of all
liens, encumbrances or other defects of title, all of the issued and outstanding
shares of capital stock of HoldCo now beneficially owned or held of record by
the Shareholders at the Closing, including all property or rights issued by
HoldCo with respect to such Shares (the "Shares"). The name, address and
taxpayer identification number of each Shareholder, the number and description
of such Shares being sold by such Shareholder pursuant hereto, and the
consideration payable in connection with the Acquisition to each Shareholder are
set forth on Schedule 2.3(a) hereto.

Section 1.2.  Consideration .  Each Shareholder shall be allocated an amount
equal to the respective amount set forth in the column entitled "Purchase Price"
opposite such Shareholder's name on Section 2.3(a) of the Disclosure Letter, the
total of which amounts shall equal the Derived Amount (as defined below) in
cash, which amounts include the Escrow Amount. Such respective amount for each
Shareholder is referred to herein as the "Purchase Price." The "Derived Amount"
shall mean the product of the Per Share Amount (as defined in the Merger
Agreement) times the number of shares of Common Stock of the Company owned by
Holdco.

Section 1.3.  Closing . 

The closing of the Acquisition (the "Closing") will take place instantaneously
prior to the Merger at the offices of, Wilson Sonsini Goodrich & Rosati,
Professional Corporation, located at 650 Page Mill Road, Palo Alto, California,
at a time and date to be specified by the parties, which shall be no later than
the second Business Day after the satisfaction or waiver of the conditions set
forth in Article VI (other than those that by their terms are to be satisfied or
waived at Closing), or at such other time, date and location as the parties
hereto agree in writing. The date upon which the Closing actually occurs is
herein referred to as the "Closing Date." "Business Day" shall mean each day
that is not a Saturday, Sunday or other day on which banking institutions
located in San Francisco, California, are authorized or obligated by law or
executive order to close.

The Closing shall be contingent upon (i) the satisfaction of the closing
conditions set forth in the Merger Agreement, unless any such closing conditions
are waived, in writing, by the Purchaser, the Company and/or the Shareholder
Representative, as applicable, (ii) the filing of the Agreement of Merger (as
defined in Section 1.2 of the Merger Agreement), (iii) the closing of the AP
Asset Purchase, unless waived by Purchaser, and (iv) the release of funds from
the Exchange Agent equal to the aggregate Purchase Price, net of the Escrow
Amount.

At the Closing, the Shareholders shall deliver or cause to be delivered to the
Purchaser the following:

certificates representing the Shares duly endorsed or accompanied by stock
powers duly endorsed in blank, with any required transfer stamps affixed
thereto;

receipts, duly executed by each Shareholder, for receipt of the Purchase Price
payable to such Shareholder pursuant to Section 2.3(a) of the Disclosure Letter,
less such Shareholder's Pro Rata Portion of the Escrow Amount (as such term is
defined in Section 1.7));

the Non-Competition and Non-Solicitation Agreement in substantially the form
attached hereto as Exhibit C, duly executed by each of Anthony R. Lazzara,
Joseph J. Lazzara, James A. Lazzara and James A. Ashford;

the Shareholder Release in substantially the form attached hereto as Exhibit D,
duly executed by each of Anthony R. Lazzara, Joseph J. Lazzara, James A. Lazzara
and James A. Ashford; and

all other documents, certificates, instruments or writings required to be
delivered by the Shareholders on or prior to the Closing Date pursuant to this
Agreement or as may be reasonably requested by Purchaser in order to consummate
the transactions contemplated by this Agreement.

At the Closing, the Purchaser shall deliver or cause to be delivered to each
Shareholder the following:

the Purchase Price due to such Shareholder pursuant to Section 2.3(a) of the
Disclosure Letter, less such Shareholder's Pro Rata Portion of the Escrow
Amount;

the Escrow Agreement attached as Exhibit B hereto (the "Escrow Agreement"), duly
executed by Purchaser; and

such other documents, certificates or writings required to be delivered by the
Purchaser on or prior to the Closing Date pursuant to this Agreement or as may
be reasonably requested by the Shareholders' Representative in order to
consummate the transactions contemplated by this Agreement.

At the Closing, the Shareholders' Representative shall deliver to the Purchaser
the Escrow Agreement, duly executed by the Shareholders' Representative (as
defined in Section 7.5).

At the Closing, the Purchaser shall deliver to Union Bank of California (the
"Escrow Agent"), in accordance with the Escrow Agreement, an aggregate of
US$10,158,800, comprised of (1) US$5,658,800 (the "General Escrow Amount"),
(2) US$2,500,000 (the "IP Escrow Amount"), and (3) US$2,000,000 (the
"Environmental Escrow Amount"), by wire transfer in immediately available funds
to the account designated therefor in the Escrow Agreement. The General Escrow
Amount (including the Tax Escrow Amount), IP Escrow Amount and Environmental
Escrow Amount, collectively, are sometimes referred to herein as the "Escrow
Amount."

Section 1.4.  No Further Ownership Rights in Shares .  All cash paid in respect
of the surrender for exchange of the Shares in accordance with the terms hereof
shall be deemed to be full satisfaction of all of the Shareholders' rights
pertaining to such Shares.

Section 1.5.  Lost, Stolen or Destroyed Certificates .  In the event any
certificates evidencing any of the Shares shall have been lost, stolen or
destroyed, the Purchaser shall issue in exchange for such lost, stolen or
destroyed certificates, upon the making of an affidavit of that fact by the
holder thereof, such amount in cash, if any, as may be required pursuant to
Section 1.2 hereof; provided, however, that the Purchaser may, in its discretion
and as a condition precedent to the issuance thereof, require the owner of such
lost, stolen or destroyed certificates to deliver a bond in such sum as it may
direct against any claim that may be made against the Purchaser with respect to
the certificates alleged to have been lost, stolen or destroyed.

Section 1.6.  Taking of Necessary Action; Further Action .  If, at any time
after the Closing Date, any further action is necessary, desirable or reasonably
requested by any party to carry out the purposes of this Agreement and to ensure
that HoldCo retains full right, title and possession to all of its assets,
property, rights, privileges, powers and franchises, the Purchaser, the
Shareholders and the officers and directors of HoldCo are fully authorized in
the name of their respective corporations or otherwise to take, and will take,
all such lawful and necessary action.

Section 1.7  Escrow .  At the Closing, the Shareholders' Representative and
Purchaser shall enter into the Escrow Agreement with the Escrow Agent. Pursuant
to the terms of the Escrow Agreement, Purchaser shall deposit the Escrow Amount
in an account to be managed and paid out by the Escrow Agent in accordance with
the terms of the Escrow Agreement. Section 1.7 of the Disclosure Letter sets
forth, for each Shareholder, the fraction of the Escrow Amount that reflects
such Shareholder's pro rata portion ("Pro Rata Portion").

ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF HOLDCO AND THE SHAREHOLDERS

HoldCo and each of the Shareholders hereby jointly and severally represents and
warrants to the Purchaser, subject to such exceptions as are specifically
disclosed in the disclosure letter (referencing the appropriate section and
paragraph numbers of this Agreement) supplied by HoldCo and the Shareholders to
the Purchaser (the "Disclosure Letter") and dated as of the date hereof, on and
at the date hereof, as follows:

Section 2.1.  Organization of HoldCo .  HoldCo is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.
HoldCo has the corporate power to own its properties and to carry on its
business as now being conducted. HoldCo is duly qualified or licensed to do
business and in good standing as a foreign corporation in each jurisdiction in
which it conducts business, except where the failure to be so qualified or
licensed would not have, individually or in the aggregate, a material adverse
effect on HoldCo and its subsidiaries. Section 2.1 of the Disclosure Letter
lists the directors and officers of HoldCo. HoldCo has delivered a true and
correct copy of its Articles of Incorporation and Bylaws, each as amended to
date, (together, the "Charter Documents") to the Purchaser, and each of the
Charter Documents is in full force and effect. HoldCo is not in violation of any
provision of the Charter Documents.

Section 2.2.  Subsidiaries .  Section 2.2 of the Disclosure Letter sets forth
each subsidiary of HoldCo. HoldCo is the owner of all the outstanding shares of
capital stock of, or other equity or voting interests in, each such subsidiary
and all such shares have been duly authorized, validly issued and are fully paid
and nonassessable, free and clear of all liens and encumbrances, including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other ownership interests, except for restrictions imposed by
applicable securities laws. Other than the subsidiaries of HoldCo, HoldCo does
not own any capital stock of, or other equity or voting interests of any nature
in, or any interest convertible, exchangeable or exercisable for, capital stock
of, or other equity or voting interests of any nature in, any other person,
except for passive investments of less than 1% in the equity interests of public
companies as part of HoldCo's cash management program.

Section 2.3.  HoldCo Capital Structure .  The authorized capital stock of HoldCo
consists of 25,000,000 authorized shares of common stock, no par value per
share, of which 3,200,000 shares are issued and outstanding as of the date
hereof (the "HoldCo Common Stock"); 1,000,000 authorized shares of Class A
Preferred Stock, no par value per share, none of which are issued or
outstanding; and 1,000,000 authorized shares of Class B Preferred Stock, no par
value per share, none of which are issued or outstanding. HoldCo Common Stock is
held by the persons, with the domicile addresses and in the amounts set forth in
Section 2.3(a) of the Disclosure Letter. All outstanding shares of HoldCo Common
Stock are duly authorized, validly issued, fully paid and non-assessable and not
subject to preemptive rights created by statute, the Articles of Incorporation
or the Bylaws of HoldCo, or any agreement to which HoldCo is a party or by which
it is bound, and have been issued in compliance with federal and state
securities laws. There are no declared or accrued unpaid dividends with respect
to any shares of HoldCo Common Stock. Other than HoldCo Common Stock, HoldCo has
no other capital stock authorized, issued or outstanding.

HoldCo has never adopted or maintained any stock option plan or other plan
providing for equity compensation of any person. There are no options, warrants,
calls, rights, commitments or agreements of any character, written or oral, to
which HoldCo is a party or by which it is bound obligating HoldCo to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of HoldCo or obligating
HoldCo to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation, or other similar rights with respect to HoldCo.
There are no voting trusts, proxies, or other agreements or understandings with
respect to the voting stock of HoldCo.

Upon completion of the Acquisition, the Purchaser will own one hundred percent
(100%) of the issued and outstanding capital stock of HoldCo, free and clear of
all liens and encumbrances.

Section 2.4.  Authority .  HoldCo has all requisite power and authority to enter
into this Agreement and any Related Agreements (as hereinafter defined) to which
it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and any Related Agreements
to which HoldCo is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of HoldCo, and no further action is required on the part of HoldCo
to authorize this Agreement and any Related Agreements to which it is a party
and the transactions contemplated hereby and thereby. This Agreement and any
Related Agreements to which HoldCo is a party have been duly executed and
delivered by HoldCo, and, assuming the due authorization, execution and delivery
by the other parties hereto and thereto, constitute the valid and binding
obligation of HoldCo, enforceable in accordance with its terms, except as such
enforceability may be limited by principles of public policy and subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and to rules of law governing specific performance, injunctive relief or
other equitable remedies. The "Related Agreements" shall mean all ancillary
agreements required in this Agreement to be executed and delivered in connection
with the transactions contemplated hereby, including, without limitation, the
APG Stock Purchase Agreement, Escrow Agreement, and the Merger Agreement.

Section 2.5.  No Conflict .  Except as set forth in Section 2.5 of the
Disclosure Letter, the execution and delivery by HoldCo of this Agreement and
any Related Agreement to which HoldCo is a party and the consummation of the
transactions contemplated hereby and thereby will not (a) conflict with any
provision of the Articles of Incorporation, Bylaws or charter documents of
HoldCo, (b) result in any violation or breach of or default under (with or
without notice or lapse of time, or both) any mortgage, indenture, lease,
contract, covenant or other agreement, instrument or commitment, permit,
concession, franchise or license (each a "Contract" and, collectively, the
"Contracts") to which HoldCo or any of its properties or assets (whether
tangible or intangible) is subject, (c) give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under any Contract, or (d) result in any violation of any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to HoldCo
or any of its properties (whether tangible or intangible) or assets (any such
event described in (a), (b), (c), or (d), a "Conflict").

Section 2.6.  Consents .  No consent, waiver, approval, order or authorization
of, or registration, declaration, notice or filing with, any court,
administrative agency or commission or other federal, state, county, local or
other foreign governmental authority, instrumentality, agency or commission
("Governmental Entity") or any third party, including a party to any agreement
with HoldCo or any Shareholder (so as not to trigger any Conflict), is required
by or with respect to HoldCo or the Shareholders in connection with the
execution and delivery of this Agreement and any Related Agreement to which
HoldCo or a Shareholder is a party or the consummation of the transactions
contemplated hereby and thereby, except for such consents, waivers, approvals,
orders, authorizations, registrations, declarations, notices and filings as may
be required under applicable securities laws thereby or made or obtained at or
prior to Closing.

Section 2.7.  Company Financial Statements .  Section 2.7 of the Disclosure
Letter sets forth HoldCo's unaudited balance sheet as of December 31, 2003, 2004
and 2005 and the related unaudited statements of operations and cash flows for
the years then ended (the "Year-End Financials"). For purposes of this
Agreement, "Current Balance Sheet" shall mean HoldCo's unaudited balance sheet
as of December 31, 2005. The Year-End Financials are correct in all material
respects and have been prepared in accordance with the United States generally
accepted accounting principles ("GAAP") applied on a consistent basis throughout
the periods indicated, except that the Year-End Financials do not contain
footnotes. The Year-End Financials present fairly in all material respects the
financial condition, revenues and expenses of HoldCo as of the dates and during
the periods indicated therein. The Current Balance Sheet presents fairly in all
material respects the financial condition of HoldCo as of December 31, 2005 (the
"Current Balance Sheet Date").

Section 2.8.  No Undisclosed Liabilities .  Except as set forth in Section 2.8
of the Disclosure Letter, HoldCo has no liability, indebtedness, obligation,
expense, claim, deficiency, guaranty or endorsement of any type, whether
accrued, absolute, contingent, matured, unmatured or other (whether or not
required to be reflected in financial statements in accordance with generally
accepted accounting principles), which individually or in the aggregate (a) has
not been reflected in or reserved against in the Current Balance Sheet, or
(b) has not arisen in the ordinary course of business consistent with past
practices since the Current Balance Sheet Date, in either case which amounts do
not exceed US$25,000 in the aggregate.

Section 2.9.  Tax Matters . 

Definition of Taxes. For the purposes of this Agreement, "Tax" or, collectively,
"Taxes," means any and all federal, state, local and foreign taxes, assessments
and other governmental charges, duties, impositions and liabilities, including
taxes based upon or measured by gross receipts, income, profits, sales, use and
occupation, and value added, ad valorem, transfer, franchise, withholding,
payroll, recapture, employment, excise and property taxes, together with all
interest, penalties and additions.

Tax Returns and Audits.

HoldCo as of the Closing will have prepared and timely filed all material
federal, state, local and foreign returns, estimates, information statements and
reports ("Returns") relating to Taxes that it is obligated to file and such
Returns are true and correct in all material respects.

HoldCo as of the Closing will have paid all Taxes it is required to pay and will
have withheld or paid with respect to its employees (and timely paid over any
withheld amounts to the appropriate taxing authority) all federal and state
income taxes, Federal Insurance Contribution Act, Federal Unemployment Tax Act
and other Taxes required to be withheld or paid.

HoldCo has not been delinquent in the payment of any Tax, nor is there any Tax
deficiency outstanding, assessed or proposed against HoldCo, nor has HoldCo
executed any waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.

No audit or other examination of any Return of HoldCo is presently in progress,
nor has HoldCo been notified in writing of any request for such an audit or
other examination. There is no waiver of any statute of limitations for Taxes
that is currently in effect.

HoldCo has no liabilities for unpaid Taxes as of the Current Balance Sheet Date
which have not been accrued or reserved against in accordance with GAAP on the
Current Balance Sheet, whether asserted or unasserted, contingent or otherwise,
and HoldCo has not incurred any liability for Taxes since the Current Balance
Sheet Date other than in the ordinary course of business.

HoldCo has made available to the Purchaser or its legal counsel copies of all
Tax Returns for HoldCo filed for all periods since its inception.

There are (and immediately following the Closing there will be) no liens,
pledges, charges, claims, restrictions on transfer, mortgages, security
interests or other encumbrances of any sort (collectively, "Liens") on the
assets of HoldCo relating to or attributable to Taxes other than Liens for Taxes
not yet due and payable.

Neither HoldCo nor any Shareholder has knowledge of any basis for the assertion
of any claim relating or attributable to Taxes which, if adversely determined,
would result in any Lien on the assets of HoldCo.

None of HoldCo's assets is treated as "tax-exempt use property," within the
meaning of Section 168(h) of the Code.

HoldCo has not constituted either a "distributing corporation" or a "controlled
corporation" in a distribution of stock intended to qualify for tax-free
treatment under Section 355 of the Code.

HoldCo is not, and has not been at any time, a "United States Real Property
Holding Corporation" within the meaning of Section 897(c)(2) of the Code.

No adjustment relating to any Return filed by HoldCo has been proposed in
writing by any tax authority to HoldCo or any representative thereof.

HoldCo has not engaged in a transaction that is the same as or substantially
similar to one of the types of transactions the Internal Revenue Service has
determined to be a tax avoidance transaction and identified by notice,
regulation, or other form of published guidance as a listed transaction, as set
forth in Treasury Reg. 1.6011-4(b)(2).

Executive Compensation Tax

. There is no contract, agreement, plan or arrangement to which HoldCo is a
party as of the dates hereof, including but not limited to the provisions of
this Agreement, covering any employee or former employee of HoldCo, which,
individually or collectively, could give rise to the payment of any amount that
would not be deductible pursuant to Sections 280G, 404 or 162(m) of the Code.



Section 2.10.  Restrictions on Business Activities .  There is no agreement
(non-compete or otherwise), commitment, judgment, injunction, order or decree to
which HoldCo is a party or otherwise binding upon HoldCo which has or may
reasonably be expected to have the effect of prohibiting or impairing any
business practice of HoldCo, any acquisition of property (tangible or
intangible) by HoldCo or the conduct of business by HoldCo.

Section 2.11.  Agreements, Contracts and Commitments . 

Except as set forth in Section 2.11(a) of the Disclosure Letter, HoldCo is not a
party to nor is it bound by any agreement, contract or commitment related to the
Safety Products Group segment of the Company's business ("SPG") that is not
terminable at will by HoldCo without penalty or that involves payment by or to
HoldCo of US$50,000 or more in the aggregate.

HoldCo is in compliance with and has not breached, violated or defaulted under,
or received notice that it has breached, violated or defaulted under, any of the
terms or conditions of any Contract related to SPG ("SPG Contract"), nor is
HoldCo or any Shareholder aware of any event that would constitute such a
breach, violation or default with the lapse of time, giving of notice or both.
Each SPG Contract is in full force and effect and is not subject to any default
thereunder by any party obligated to HoldCo pursuant thereto. HoldCo has
obtained all necessary consents, waivers and approvals of parties to any SPG
Contract as are required thereunder in connection with the Acquisition or Merger
for such SPG Contracts to remain in effect without modification after the
Closing. Following the Closing, HoldCo will be permitted to exercise all of
HoldCo's rights under the SPG Contracts without the payment of any additional
amounts or consideration other than ongoing fees, royalties or payments which
HoldCo would otherwise be required to pay had the transactions contemplated by
this Agreement not occurred. HoldCo has provided or made available to Purchaser
copies of each SPG Contract.

Section 2.12.  Litigation .  There is no action, suit or proceeding of any
nature pending, or, to HoldCo's or any Shareholder's knowledge, threatened,
against HoldCo, or its properties or any of its officers or directors, nor, to
the knowledge of HoldCo or any Shareholder, is there any reasonable basis
therefor. There is no investigation pending or, to HoldCo's or any Shareholder's
knowledge threatened, against HoldCo, or its properties or any of its officers
or directors (nor, to the knowledge of HoldCo or any Shareholder, is there any
reasonable basis therefor) by or before any Governmental Entity. No Governmental
Entity has at any time challenged or questioned the legal right of HoldCo to
conduct its operations as presently or previously conducted.

Section 2.13.  Books and Records .  The books of account, minute books, stock
record books, and other records of HoldCo, all of which have been made available
to Purchaser, are complete and correct and have been maintained in accordance
with sound business practices. The minute books of HoldCo contain accurate and
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of HoldCo, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of HoldCo.

Section 2.14.  Brokers' and Finders' Fees; Third Party Expenses .  Except for
fees payable to the Spartan Group LLC, pursuant to an engagement letter dated
August 29, 2005, a copy of which has been provided to Purchaser, HoldCo has not
incurred, nor will it incur, directly or indirectly, any liability for brokerage
or finders' fees or agents' commissions or any similar charges in connection
with the Agreement or any transaction contemplated hereby.

Section 2.15. Insurance .  Section 2.16 of the Disclosure Letter lists all
insurance policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of HoldCo. There is no
claim by HoldCo or any employee, officer or director of HoldCo pending under any
of such policies or bonds as to which coverage has been questioned, denied or
disputed by the underwriters of such policies or bonds. All premiums due and
payable under all such policies and bonds have been paid, and HoldCo is
otherwise in material compliance with the terms of such policies and bonds (or
other policies and bonds providing substantially similar insurance coverage).
Neither HoldCo nor any Shareholder has knowledge of any threatened termination
of, or premium increase with respect to, any of such policies.

Section 2.16.  Compliance with Laws .  HoldCo has complied in all material
respects with, is not in material violation of, and has not received any notices
of violation with respect to, any foreign, federal, state or local statute, law
or regulation (including, without limitation, environmental laws and
regulations).

Section 2.17.  Governmental Authorizations

. HoldCo has all of the Governmental Authorizations necessary to permit it to
lawfully conduct and operate its businesses in the manner currently conducted
and operate such business and to permit it to own and use its assets in the
manner in which it currently owns and uses such assets. "Governmental
Authorization" shall mean any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Entity or pursuant to any legal
requirement.

Section 2.18.  Environmental Matters.

HoldCo and its subsidiaries (including Company) are in compliance with all
applicable Environmental Laws; and no material expenditures are or will be
required in order to come into compliance with any Environmental Laws.
"Environmental Laws" for purposes of this Agreement shall mean (a) any and all
Federal, state, local, and foreign statutes, laws, regulations, ordinances,
codes, common laws, rules, judgments, orders, decrees, permits, concessions,
grants, franchises, licenses, agreements or governmental restrictions relating
to pollution and the protection of the environment or the release of any
Hazardous Materials into the environment; (b) laws relating to the control of
any pollutant or the protection or restoration of the environment (including
air, water and land) or natural resources; or (c) the generation, manufacture,
processing, use, handling, treatment, storage, disposal, release, distribution
and transportation of Hazardous Materials, including but not limited to the
Clean Air Act, 42 U.S.C. 7401 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. 6901 et seq., the Federal Water Pollution Control Act, as amended
by the Clean Water Act, 33 U.S.C. 1251 et seq., the Comprehensive Environmental
Response, Compensation, and Liability Act, as amended by the Superfund
Amendments and Reauthorization Act, 42 U.S.C. 9601 et seq., the Toxic Substances
Control Act, 15 U.S.C. 2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C.
2701 et. seq., the Emergency Planning and Community Right to Know Act, 42 U.S.C.
1101 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. 1501 et
seq., the Occupational Safety and Health Act, as amended, and their respective
state counterparts, and the Safe Drinking Water and Toxic Enforcement Act
(Proposition 65), Cal. Health & Safety Code 25249.5 et seq.

Neither HoldCo, Company nor any of their subsidiaries have transported, stored,
used, manufactured, disposed of, released, removed or exposed its employees or
others to material quantities of Hazardous Materials or manufactured any product
containing a Hazardous Material (collectively "Hazardous Materials Activities")
in violation of any Environmental Law or in a manner which has caused or may
reasonably be expected to cause damage, or liability to HoldCo, the Company or
any of their subsidiaries for response costs under any Environmental Law, or any
adverse health effect to any person. "Hazardous Materials" for purposes of this
Agreement shall mean any substance that has been designated by any Governmental
Entity or by applicable federal, state or local law to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including, without
limitation, means any pollutant, contaminant, hazardous or toxic substance or
waste and any other substance or material classified as hazardous or toxic by
reason of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity and including, without limitation,
asbestos and asbestos containing material, oil, petroleum, petroleum derived
products, additives to petroleum or petroleum products, natural gas, natural gas
liquids, synthetic gas, drilling fluids, produced waters, radioactive material,
but excluding office and janitorial supplies properly and safely maintained.

HoldCo, Company and their subsidiaries have not: (i) operated any underground
storage tanks at any property that HoldCo, Company or any of their subsidiaries
has at any time owned, operated, occupied or leased, or (ii) released any
material quantity of any Hazardous Materials on, to, from or in the vicinity of
any real property, including but not limited to real property currently or
previously owned or used by HoldCo, the Company, their subsidiaries or any
predecessor entity in the case of either (i) or (ii) in violation of any
Environmental Law or in a manner which has caused or may reasonably be expected
to cause damage or liability to HoldCo, the Company or any of their
subsidiaries.

HoldCo, Company and their subsidiaries currently hold all material permits (the
"HoldCo Environmental Permits") necessary for the conduct of its Hazardous
Material Activities and other businesses of HoldCo, Company and their
subsidiaries as such activities and businesses are currently being conducted.

No action, proceeding, revocation proceeding, amendment procedure, writ,
injunction, order, penalty assessment, notice of violation, judgment or claim is
pending, or to the knowledge of Shareholders, HoldCo, Company or any of their
subsidiaries, threatened against HoldCo, Company or any of their subsidiaries
concerning any Environmental Permit, Hazardous Material or any Hazardous
Materials Activity (collectively "Environmental Claims").

HoldCo, Company and their subsidiaries have obtained all instruments of
financial responsibility under Environmental Laws which are required in
connection with their respective business and operations.

HoldCo, the Company and its subsidiaries have made available true and complete
copies of all material documents, reports, or analyses relating to the presence
or absence of Hazardous Materials on, at, under or migrating from or onto any
real property currently or previously owned or used by HoldCo, Company or their
subsidiaries in connection with operation of their respective businesses.

HoldCo, Company and their subsidiaries have not generated, arranged for
disposal, transported or disposed of any Hazardous Material to any facility
where there has been a release or threatened release of Hazardous Materials or
any other condition which has caused or may reasonably be expected to cause
damage, liability, response costs or expenses to be assigned to HoldCo, Company
or their subsidiaries including but not limited to damage or liability under any
Environmental Law.

HoldCo, Company and their subsidiaries have not sold, placed into commerce or
otherwise produced any product, good, material, supply or substance that is in
violation of any Environmental Law in a manner that may reasonably be likely to
result in material liability to HoldCo, Company or their subsidiaries.

Section 2.19.  Intellectual Property.

Definitions. For all purposes of this Agreement, the following terms shall have
the following respective meanings:

"HoldCo Intellectual Property" means any and all Intellectual Property and
Intellectual Property Rights that are owned by HoldCo or its subsidiaries.

"HoldCo products" means all products and technologies that have been
distributed, sold or licensed by or on behalf of HoldCo or any of its
subsidiaries, other than those products identified on Schedule 2.19(a).

"HoldCo Registered Intellectual Property" means all of the Registered
Intellectual Property owned by, or filed in the name of, HoldCo or any of its
subsidiaries.

"Intellectual Property" means any or all of the following (i) works of
authorship including computer programs, source code, and executable code,
whether embodied in software, firmware or otherwise, architecture,
documentation, designs, files, records, and data, (ii) inventions (whether or
not patentable), discoveries, improvements, and technology, (iii) proprietary
and confidential information, trade secrets and know how, (iv) databases, data
compilations and collections and technical data, (v) logos, trade names, trade
dress, trademarks and service marks, (vi) domain names, web addresses and sites,
(vii) tools, methods and processes, (viii) devices, prototypes, schematics,
breadboards, net lists, mask works, test methodologies, verilog files, emulation
and simulation reports, test vectors and hardware development tools, and
(ix) any and all instantiations of the foregoing in any form and embodied in any
media.

"Intellectual Property Rights" means worldwide common law and statutory rights
associated with (i) patents, patent applications and inventors' certificates,
(ii) copyrights, copyright registrations and copyright applications, "moral"
rights and mask work rights, (iii) the protection of trade and industrial
secrets and confidential information ("Trade Secrets"), (iv) other proprietary
rights relating to Intellectual Property, (v) trademarks, trade names and
service marks, (vi) divisions, continuations, renewals, reissuances and
extensions of the foregoing (as applicable) and (vii) analogous rights to those
set forth above, including the right to enforce and recover remedies for any of
the foregoing.

"Open Source Materials" means computer software code that is subject to a
license requiring, as a condition to use, modification or use of the software
code, that the software code or other software code combined or distributed with
it be (1) disclosed or distributed in Source Code form, (2) licensed for the
purpose of making derivative works or (3) redistributable at no charge.

"Registered Intellectual Property" means applications, registrations and filings
for Intellectual Property Rights that have been registered, filed, certified or
otherwise perfected or recorded with or by any state, government or other public
or quasi-public legal authority.

"Shrink-Wrapped Code" means generally commercially available object code where
available for a cost of not more than U.S. $25,000 for a perpetual license for a
single user or work station (or $75,000 in the aggregate for all users and work
stations).

"Source Code" means computer software and code, in form other than object code
form, including related programmer comments and annotations, help text, data and
data structures, instructions and procedural, object-oriented and other code,
which may be printed out or displayed in human readable form.

Registered Intellectual Property; Proceedings. Schedule 2.19(b) (i) lists all
HoldCo Registered Intellectual Property and (ii) lists any proceedings or
actions before any court or tribunal (including the United States Patent and
Trademark Office (the "PTO") or equivalent authority anywhere in the world) in
which any of the HoldCo Registered Intellectual Property is involved.

Registration. All necessary registration, maintenance and renewal fees in
connection with such HoldCo Registered Intellectual Property have been paid and
all necessary documents and certificates in connection with such HoldCo
Registered Intellectual Property have been filed with the relevant patent,
copyright, trademark or other authorities in the United States or foreign
jurisdictions, as the case may be, for the purposes of prosecuting and
maintaining such HoldCo Registered Intellectual Property.

Further Actions

. There are no actions that must be taken by HoldCo or any of its subsidiaries
before July 31, 2006, including the payment of any registration, maintenance or
renewal fees or the filing of any documents, applications or certificates for
the purposes of maintaining, perfecting or preserving or renewing HoldCo
Registered Intellectual Property.



Absence of Liens. Each item of HoldCo Intellectual Property (including all
HoldCo Registered Intellectual Property), is free and clear of any Liens other
than those set forth on Schedule 2.19(e). HoldCo is the exclusive owner of all
HoldCo Intellectual Property.

Intellectual Property Development

. To the extent that any Intellectual Property used or that has been developed
for use in the SPG has been developed or created independently or jointly by any
person other than HoldCo or any of its subsidiaries for which HoldCo or any of
its subsidiaries has, directly or indirectly,
provided
consideration for such development or creation, HoldCo or such Subsidiary, as
the case may be, has obtained ownership of, and is the exclusive owner by
operation of law or by valid assignment of, all such Intellectual Property.



Licenses-In. Other than (i) Shrink-Wrapped Code, (ii) Open Source Materials as
set forth in Schedule 2.19(p) and (iii) non-disclosure or confidentiality
agreements, Schedule 2.19(g) lists all Contracts to which HoldCo or any of its
subsidiaries is a party and under which HoldCo or any of its subsidiaries has
been granted or provided any Intellectual Property or Intellectual Property
Rights used or that has been developed for use in the SPG by a third party.

Licenses-Out. Other than (i)  non- disclosure agreements and (ii) non-exclusive
licenses, and related agreements (including software and maintenance and support
agreements), of current HoldCo products to end-users (in each case, pursuant to
written agreements that have been entered into in the ordinary course of
business), Schedule 2.19(h)(ii) lists all contracts, licenses and agreements
related to the SPG to which HoldCo or any of its subsidiaries is a party and
under which HoldCo or any of its subsidiaries has either generated more than
$500,000 in revenue in a fiscal year in any of the last three fiscal years or
has granted or provided any material HoldCo Intellectual Property or current
HoldCo products to third parties.

No Default/No Conflict. All Contracts relating to either (i) material HoldCo
Intellectual Property, or (ii) Intellectual Property or Intellectual Property
Rights of a third person licensed to HoldCo or any of its subsidiaries that is
material to the SPG business of HoldCo and its subsidiaries are in full force
and effect and enforceable in accordance with their terms. The consummation of
the transactions contemplated by this Agreement will neither violate nor by
their terms result in the breach, modification, cancellation, termination,
suspension of, or acceleration of any payments with respect to, any such
Contracts that are individually or in the aggregate material. Each of the HoldCo
and its subsidiaries is in material compliance with, and has not materially
breached any term of any such Contracts and, to the knowledge of the
Shareholders, all other parties to such Contracts are in compliance with, and
have not materially breached any term of, such Contracts. Following the Closing
Date, the Company will be permitted to exercise all of the HoldCo's and its
subsidiaries' rights under such Contracts to the same extent the HoldCo and its
subsidiaries would have been able to had the transactions contemplated by this
Agreement not occurred without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the HoldCo or
any of its subsidiaries would otherwise be required to pay.

No Infringement. Other than the actions listed in the schedules hereto, the
operation of the SPG business of HoldCo and its subsidiaries as it is currently
conducted by HoldCo and its subsidiaries, including the design, development,
use, import, branding, advertising, promotion, marketing, manufacture and sale
of any HoldCo product does not infringe or misappropriate and will not infringe
or misappropriate when conducted by Purchaser and/or Company in substantially
the same manner following the Closing, any Intellectual Property Rights of any
person, violate any material right of any person (including any right to privacy
or publicity), or constitute unfair competition or trade practices under the
laws of any jurisdiction. No third party that has licensed Intellectual Property
to the HoldCo or any of its subsidiaries has ownership rights or license rights
to improvements or derivative works made by the HoldCo or any of its
subsidiaries in such Intellectual Property that has been licensed to the HoldCo
or any of its subsidiaries.

Notice

. Neither the HoldCo nor any of its subsidiaries has received written notice
from any person claiming that any HoldCo product or HoldCo Intellectual Property
infringes or misappropriates any Intellectual Property Rights of any person or
constitutes unfair competition or trade practices under the laws of any
jurisdiction (nor do the Shareholders have knowledge of any basis therefor).



No Third Party Infringement

. To the knowledge of the Shareholders, no person has or is infringing or
misappropriating any HoldCo Intellectual Property.



Transaction. Except pursuant to the terms of the AP Purchase Agreement or the
Contracts listed in Schedule 2.19(m), neither this Agreement nor the
transactions contemplated by this Agreement, including any assignment to
Purchaser by operation of law as a result of the Merger of any contracts or
agreements to which the HoldCo or any of its subsidiaries is a party, will
result in: (i) Purchaser, any of its subsidiaries or the Company granting to any
third party any right to or with respect to any Intellectual Property Rights
owned by, or licensed to, any of them, (ii) Purchaser, any of its subsidiaries
or the Company, being bound by, or subject to, any non-compete or other material
restriction on the operation or scope of their respective businesses, or
(iii) Purchaser, any of its subsidiaries or the Company being obligated to pay
any royalties or other material amounts, or offer any discounts, to any third
party in excess of those payable by, or required to be offered by, any of them,
respectively, in the absence of this Agreement or the transactions contemplated
hereby.

Confidentiality and Security

. Each of the HoldCo and its subsidiaries has taken reasonable steps to protect
confidentiality of the confidential information of HoldCo and any of its
subsidiaries or provided by any other person to HoldCo or any of its
subsidiaries.



No Order. No HoldCo Intellectual Property or HoldCo product is subject to any
proceeding or outstanding decree, order, judgment, settlement agreement,
forbearance to sue, consent, stipulation or similar obligation that restricts in
any manner the use, transfer or licensing thereof by the HoldCo or any of its
subsidiaries or may affect the validity, use or enforceability of such HoldCo
Intellectual Property or HoldCo product.

Open Source Materials. Schedule 2.19(p) sets forth a list of all Open Source
Materials that are included in, or provided or distributed with any current
HoldCo product.

Source Code. Neither the HoldCo, any of its subsidiaries, nor any other person
acting on any of their behalf has disclosed, delivered or licensed to any
person, agreed to disclose, deliver or license to any person, or permitted the
disclosure or delivery to any escrow agent or other person of, any Source Code
that is HoldCo Intellectual Property. No event has occurred, and no circumstance
or condition exists, that (with or without notice or lapse of time, or both)
will, or would reasonably be expected to, result in the disclosure or delivery
by the HoldCo, any of its subsidiaries or any person acting on their behalf to
any person of any Source Code that is HoldCo Intellectual Property. Schedule
2.19(q) identifies each Contract pursuant to which the HoldCo has deposited, or
is or may be required to deposit, with an escrow agent or any other person, any
Source Code that is HoldCo Intellectual Property.

Government Funding

. No government funding, facilities or resources of a university, college, other
educational institution or research center or funding from third parties was
used in the development of the HoldCo Intellectual Property.



Indemnification

. Neither HoldCo nor any of its subsidiaries is party to or bound by any
agreement of indemnification or any guaranty (other than any agreement unrelated
to the SPG or agreement of indemnification that has been entered into in the
ordinary course of business in connection with the sale, distribution or
licensing of the HoldCo products).



Limitations

. Neither HoldCo nor any of its subsidiaries is party to or bound by any
Contract containing any covenant (a) limiting in any respect the right of HoldCo
or any of its subsidiaries to engage in any line of business, to make use of any
material Intellectual Property or material Intellectual Property Rights (other
than pursuant to the terms of Contracts set forth in Schedule 2.19(g)) or
compete with any person in any material line of business or to compete with any
person, (b) granting any exclusive distribution rights, or (c) providing "most
favored nation" or other preferential pricing terms for current HoldCo products.



Employee Agreements

. All employees who have contributed to or participated in the conception and
development of the HoldCo products (including software) on behalf of HoldCo or
any subsidiaries either (1) have been party to an arrangement or agreement with
HoldCo or the appropriate Subsidiary that has accorded HoldCo or the appropriate
Subsidiary ownership of all tangible and intangible property thereby arising to
the extent permitted by applicable law, or (2) have assigned to HoldCo or the
appropriate Subsidiary ownership of all tangible and intangible property thereby
arising to the extent permitted by applicable law.



Section 2.20.  Title to Properties

. HoldCo has good and valid title to all of its tangible and intangible
properties and assets, real, personal and mixed (including but not limited to
HoldCo's shares of capital stock of Company), free and clear of any Liens,
except Liens for Taxes not yet due and payable, statutory Liens securing
payments not yet due, and such minor imperfections of title, if any, none of
which is substantial in amount, materially detracts from the value or impairs
the use of the property subject thereto.

Section 2.21.  Absence of Certain Changes or Events

. Since the date of the Current Balance Sheet, there has not been any material
adverse change in HoldCo's properties, assets, or financial condition, and,
except for the transactions contemplated hereby, to the knowledge of
Shareholders, no event has occurred or circumstance exists that may result in
such a change.

Section 2.22.  Complete Copies of Materials .  HoldCo has delivered or made
available true and complete copies of each document (or summaries of same) that
has been requested by the Purchaser or its counsel.

Section 2.23.  Representations Complete .  None of the representations or
warranties made by HoldCo or any Shareholder (as modified by the Disclosure
Letter), nor any statement made in any Schedule or certificate furnished by
HoldCo or any Shareholder pursuant to this Agreement contains or will contain at
the Closing, any untrue statement of a material fact or to their knowledge omits
or will omit at the Closing to state any material fact necessary in order to
make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.

ARTICLE 2A
FURTHER REPRESENTATIONS AND WARRANTIES
OF THE SHAREHOLDERS

Each Shareholder, severally but not jointly, further represents and warrants to
the Purchaser, subject to such exceptions as are specifically disclosed in the
Disclosure Letter, on and at the date hereof, as follows:

Section 2A.1.  Ownership of Shares . Such Shareholder is the sole record and
beneficial owner of the Shares designated as being owned by such Shareholder
opposite such Shareholder's name in Section 2.3(a) of the Disclosure Letter, and
such Shares are to be sold pursuant to this Agreement. Except as set forth in
Section 2A.1 of the Disclosure Letter, such Shares are not subject to any Liens
or to any rights of first refusal of any kind, and such Shareholder has not
granted any rights to purchase or gifted such Shares to any other person or
entity. Such Shareholder has the sole right to transfer such Shares to the
Purchaser. Such Shares constitute all of HoldCo Common Stock owned, beneficially
or of record, by such Shareholder, and such Shareholder has no options, warrants
or other rights to acquire HoldCo Common Stock. Upon the Closing, the Purchaser
will receive good title to such Shares, subject to no Liens retained, granted or
permitted by such Shareholder or HoldCo. Such Shareholder has not engaged in any
sale or other transfer of any HoldCo Common Stock in contemplation of the
Acquisition.

Section 2A.2.  Tax Matters . Such Shareholder has had an opportunity to review
with its own tax advisors the tax consequences to such Shareholder of the
Acquisition and the other transactions contemplated by this Agreement. Such
Shareholder understands that it must rely solely on its advisors and not on any
statements or representations by the Purchaser, HoldCo or any of their agents.
Such Shareholder understands that it (and not the Purchaser or HoldCo) shall be
responsible for its own tax liability that may arise as a result of the
Acquisition or the other transactions contemplated by this Agreement.

Section 2A.3.  Absence of Claims by the Shareholders . Such Shareholder does not
have any claim against HoldCo or the Company, contingent or unconditional, fixed
or variable under any contract or on any other basis whatsoever, whether in
equity or at law.

Section 2A.4.  Authority . Such Shareholder has all requisite power and
authority to enter into this Agreement and any Related Agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby. This
Agreement and any Related Agreements to which such Shareholder is a party have
been duly executed and delivered by such Shareholder, and, assuming the due
authorization, execution and delivery by Purchaser, constitute the valid and
binding obligation of such Shareholder, enforceable in accordance with its
terms, except as such enforceability may be limited by principles of public
policy and subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and to rules of law governing specific
performance, injunctive relief or other equitable remedies.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to each of the Shareholders, on and
at the date hereof, as follows:

Section 3.1.  Organization, Standing and Power .  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Purchaser has the corporate power to own its properties
and to carry on its business as now being conducted and is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the failure to be so qualified or licensed would have a material adverse effect
on the ability of the Purchaser to consummate the Acquisition and the other
transactions contemplated hereby.

Section 3.2.  Authority .  The Purchaser has all requisite corporate power and
authority to enter into this Agreement and any Related Agreements to which it is
a party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and any Related Agreements to which it
is a party and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of the Purchaser. This Agreement and any Related Agreements to which it is a
party has been duly executed and delivered by the Purchaser and, assuming due
authorization, execution and delivery by the Shareholders and HoldCo, constitute
the valid and binding obligations of the Purchaser, enforceable in accordance
with their terms, except as such enforceability may be limited by principles of
public policy and subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

Section 3.3.  Capital Resources .  The Purchaser has sufficient capital
resources to pay the Purchase Price.

Section 3.4.  No Conflict .  The execution and delivery of this Agreement and
any Related Agreements to which it is a party does not, and the consummation of
the transactions contemplated hereby and thereby will not, Conflict with (a) any
provision of the Certificate of Incorporation or the Bylaws of the Purchaser,
(b) any mortgage, indenture, lease, contract or other agreement or instrument,
permit, concession, franchise or license to which the Purchaser or any of its
respective properties or assets are subject, or (c) any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to the Purchaser or its
properties or assets, except in the case of (b) and (c), where such Conflict
will not have a material adverse effect on the ability of Purchaser to
consummate the transactions contemplated by this Agreement.

Section 3.5.  Consents .  No consent, waiver, approval, order or authorization
of, or registration, declaration, notice or filing with, any Governmental
Entity, or any third party is required by or with respect to the Purchaser in
connection with the execution and delivery of this Agreement and any Related
Agreements to which it is a party or the consummation of the transactions
contemplated hereby or thereby, except for such consents, waivers, approvals,
orders, authorizations, registrations, declarations, notices and filings as may
be required under applicable securities laws, and such consents, waivers,
approvals, orders, authorizations, registrations, declarations, notices and
filings which, if not obtained or made, would not have a material adverse effect
on the ability of Purchaser to consummate the transactions contemplated by this
Agreement.

ARTICLE 4
CONDUCT PRIOR TO CLOSING

Section 4.1.  Shareholder Conduct . 

Transfer and Encumbrance

. Each Shareholder agrees not to transfer, sell, exchange, pledge or otherwise
dispose of or encumber the shares owned by such Shareholder, or any New Shares
(as defined below) acquired by such Shareholder, or to discuss, negotiate, or
make or enter into any offer, contract or agreement relating thereto, at any
time prior to the Closing Date or termination of this Agreement (the "
Expiration Date
");
provided
,
however
, that a Shareholder may transfer any or all of its, his or her Shares (i) to
Shareholder's spouse, ex-spouse, domestic partner, lineal descendant or
antecedent, brother or sister, adopted child or adopted grandchild, or the
spouse or domestic partner of any child, adopted child, grandchild or adopted
grandchild, or to a trust or trusts for the exclusive benefit of Shareholder or
those members of Shareholder's family specified in this
Section 4.1(a)(i)
, or by devise or descent, or as a bona fide gift effected for tax planning
purposes;
provided
, that, in all such cases, the transferee or other recipient executes a
counterpart copy of this Agreement pursuant to
Section 9.9
and transferor shall remain jointly and severally liable for the obligations of
the Shareholders hereunder; or (ii) with the prior written consent of Purchaser.



New Shares

. Each Shareholder agrees that any shares that Shareholder purchases or with
respect to which Shareholder otherwise acquires beneficial ownership after the
date of this Agreement and prior to the Expiration Date ("
New Shares
") shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Shares.



ARTICLE 5
ADDITIONAL AGREEMENTS

Section 5.1.  Confidentiality

.  Each of the parties hereto hereby agrees that the information obtained
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transaction contemplated hereby shall be governed by the terms of the
Confidential Disclosure Agreement, dated December 21, 2005 (the "Non-Disclosure
Agreement"), between the Company and the Purchaser; provided, however, that the
Non-Disclosure Agreement shall terminate with respect to Purchaser's obligations
to maintain the confidentiality of all Confidential Information (as defined in
the Non-Disclosure Agreement) relating to HoldCo, the Company or their
respective businesses upon Closing.



Section 5.2.  Expenses

.  Whether or not the Acquisition is consummated, all fees and expenses incurred
in connection with the Acquisition, including, without limitation, all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties ("Third Party Expenses") incurred by a party in connection with
the negotiation and effectuation of the terms and conditions of this Agreement
and the transactions contemplated hereby or thereby, shall be the obligation of
the respective party incurring such fees and expenses; provided, however, that
the fees and expenses, including, without limitation, Third Party Expenses,
incurred by the Shareholders and HoldCo in connection with the negotiation and
effectuation of the terms and conditions of this Agreement and the transactions
contemplated hereby or thereby shall be treated in the manner set forth in the
Merger Agreement.



Section 5.3.  Public Disclosure

.  Unless otherwise required by law, regulatory authority or stock exchange
regulation, no party to this Agreement may issue any statement or communication
to the public or press regarding the transactions contemplated by this Agreement
without the prior written consent of the Purchaser, in the case of statements or
communications by HoldCo, the Company or the Shareholders, or the Company and
the Shareholders' Representative, in the case of statements or communications by
the Purchaser.



Section 5.4.  Reasonable Efforts

.  Subject to the terms and conditions provided in this Agreement, each of the
parties hereto shall use commercially reasonable efforts to take promptly, or
cause to be taken, all actions within its control, and to do promptly, or cause
to be done, all things within its control necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals that such party is responsible to obtain and to effect all necessary
registrations and filings that such party is responsible to make and to remove
any injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement; provided, however, that no party shall have an obligation to
litigate in order to remove any impediment or delay to Closing.



Section 5.5.  Notification of Certain Matters .  Following the Closing, each of
the Shareholders shall give prompt notice to the Purchaser of (a) the occurrence
or non-occurrence of any event, the occurrence or non-occurrence of which is
likely to have caused any representation or warranty of HoldCo or any
Shareholder, respectively, contained in this Agreement to have been untrue or
inaccurate at the Closing, and (b) any failure of any Shareholder to comply with
or satisfy any covenant, condition or agreement to be complied with or satisfied
by it hereunder after the Closing; provided, however, that the delivery of any
notice pursuant to this Section 5.5 shall not limit or otherwise affect any
remedies available to the party receiving such notice. No disclosure by the
Shareholders pursuant to this Section 5.5, however, shall be deemed to amend or
supplement the Disclosure Letter or prevent or cure any misrepresentations,
breach of warranty or breach of covenant.

Section 5.6.  Additional Documents and Further Assurances .  Each party hereto,
at the request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the Closing and the
transactions contemplated hereby.

Section 5.7.  HoldCo Cash and Liabilities .  Prior to the Closing, any HoldCo
cash on hand, if any, shall be distributed to the Shareholders and all
liabilities of HoldCo, if any, shall be satisfied in full.

Section 5.8.  Tax Matters .  After the Closing Date, Purchaser shall file or
cause to be filed all Returns of HoldCo and each of its subsidiaries (including,
without limitation, the Company); provided, however, that the Company shall file
or cause to be filed (i) all such Returns for the period ended December 31, 2005
and (ii) all such Returns for the short period ending on the Closing Date. Any
federal or state income tax, property or other material Return of HoldCo or any
of its subsidiaries which is filed after the Closing Date and which pertains to
a taxable period commencing prior to the Closing Date and ending on or after the
Closing Date shall be (i) prepared in accordance with the past practices of
Company and each of its subsidiaries and (ii) submitted (with copies of relevant
work papers and other documentation then available) to Shareholders'
Representative for approval (a) in the case of income and property tax Returns
not less than forty-five (45) calendar days, and (b) in the case of sales, use
or other material tax Returns not less than thirty (30) calendar days, prior to
the due date for the filing of such Return, which approval shall not be
unreasonably withheld. Any objection by Shareholders' Representative to such
Return which the parties are unable to mutually resolve not less than fifteen
(15) calendar days prior to the due date for the filing of such Return shall be
resolved by an independent accountant, at the shared expense of the parties, in
a manner consistent with the past practices of HoldCo and its subsidiaries.

ARTICLE 6
CONDITIONS TO CLOSING

Section 6.1.  Conditions to Obligations of Each Party to Effect the Acquisition
.  The respective obligations of each Party to this Agreement to effect the
Acquisition shall be subject to the satisfaction at or prior to the Closing of
the following conditions:

No Injunctions or Restraints; Illegality

. No temporary restraining order, preliminary or permanent injunction or other
order issued by any court of competent jurisdiction or governmental or
regulatory authority or other legal or regulatory restraint or prohibition
preventing the consummation of the Acquisition shall be in effect.



No Prohibition

. Neither the consummation nor the performance of the Acquisition will, directly
or indirectly (with or without notice or lapse of time), materially contravene,
or conflict with, or result in a material violation of, or cause Purchaser or
HoldCo or any person affiliated with Purchaser or HoldCo to suffer any material
adverse consequence under, any applicable law, regulation, rule, statute,
requirement, order, decree, or judgment.



Section 6.2.  Additional Conditions to Obligations of Purchaser .  Purchaser's
obligation to purchase the Shares and to take the other actions required to be
taken by Purchaser at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Purchaser, in whole or in part, to the extent permitted by applicable law):

Accuracy of Representations and Warranties

. The representations and warranties of HoldCo and the Shareholders contained in
Article 2 and Article 2A of this Agreement shall be true and correct on the date
hereof and as of the Closing Date with the same force and effect as if made on
the Closing Date (except that those representations and warranties which address
matters only as of a particular date shall have been true and correct only on
such date), except, in each case, or in the aggregate, as does not constitute a
material adverse effect on the Company and HoldCo together at the Closing Date
(it being understood that for all purposes of determining the accuracy of such
representations and warranties, all references to the term "material adverse
effect" and materiality qualifications and other qualifications based on the
word "material" contained in such representations and warranties shall be
disregarded). Purchaser shall have received a certificate signed by each of the
Shareholders and, on behalf of HoldCo, by the President of HoldCo, to the effect
set forth in this
Section 6.2
.



HoldCo's and Shareholders' Performance.

All of the covenants and obligations that HoldCo and Shareholders are required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects. Purchaser shall have received a certificate signed by
each of the Shareholders and, on behalf of HoldCo, by the President of HoldCo,
to the effect set forth in this Section 6.2 with respect to such performance and
compliance.

Each document required to be delivered pursuant to Section 1.3 must have been
delivered to Purchaser.

Additional Documentation

. HoldCo and the Shareholders shall have delivered to Purchaser such other
documents as Purchaser may reasonably request for the purpose of (i) evidencing
the accuracy of any of HoldCo's and Shareholders' representations and
warranties, (ii) evidencing the performance by any Shareholder of, or the
compliance by HoldCo and any Shareholder with, any covenant or obligation
required to be performed or complied with by the HoldCo or such Shareholder,
(iii) evidencing the satisfaction of any condition referred to in
Section 1.3
or this
Section 6
, or (iv) otherwise facilitating the consummation or performance of the
Acquisition.



No Proceedings

. Since the date of this Agreement, there must not have been commenced or
threatened against Purchaser, or against any person affiliated with Purchaser,
any proceeding (i) involving any challenge to, or seeking damages or other
relief in connection with, the Acquisition, or (ii) that may have the effect of
preventing, delaying, making illegal, or otherwise interfering with the
Acquisition.



No Claim Regarding Stock Ownership or Sale Proceeds

. There must not have been made or threatened by any person any claim asserting
that such person (i) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock of, or any other
voting, equity, or ownership interest in HoldCo, or (ii) is entitled to all or
any portion of the Purchase Price payable for the Shares.



Additional Shareholders. Any persons acquiring shares of HoldCo after the date
hereof but prior to the Closing Date shall have become parties to this Agreement
by executing a counterpart of this Agreement in accordance with Section 9.9.

FIRPTA Statement

. HoldCo shall deliver to Purchaser a properly executed statement in a form
reasonably acceptable to Purchaser for purposes of satisfying Purchaser's
obligations under Treasury Regulation Section 1.1445- 2(c)(3).



Consents and Contract Modifications

. HoldCo and/or the Company shall have used commercially reasonable efforts to
deliver to the Purchaser all of the consents and approvals and contract
modifications set forth in
Section 6.2(h)
of the Disclosure Letter, in form and substance satisfactory to the Purchaser.



Joint Venture Amendment

. HoldCo and/or the Company shall have delivered to Purchaser the letter
agreement, amending the joint venture agreement, duly executed by Amplus, the
joint venture partner.



APG Stock Purchase Documentation

. Purchaser shall have reviewed and approved in all respects the content of the
APG Stock Purchase Agreement and related agreements and disclosure schedules.



Lien Release

.
Bank of the West shall have released its lien against HoldCo and shall have
released HoldCo from all liabilities and obligations, or otherwise terminated
HoldCo's obligations, under any agreement with Bank of the West relating to the
credit agreement, letter of credit financings or other debt financings to which
HoldCo is a party.



Bond Authorities

.
The bond authorities who financed the Fremont and Logan real estate projects
shall have released HoldCo from all liabilities and obligation or otherwise
terminated all of HoldCo's obligations, under any agreement with such
authorities to which HoldCo is a party, or Ardenwood LLC ("
Ardenwood
") shall have agreed, on terms and conditions reasonably acceptable to
Purchaser, (a) to indemnify, defend and hold HoldCo harmless from all liability
to such bond authorities thereunder, (b) if Ardenwood sells or otherwise
transfers to an unaffiliated third party either of the Fremont or Logan real
estate projects, it will at or prior to such sale, (i) cause the applicable bond
authority to release HoldCo from all liabilities and obligations, or otherwise
terminate all of HoldCo's obligations, under any agreement with such authority
or (ii) pay off the bonds as to the applicable project and (c) if the Company
desires to vacate either of the real estate projects or change its use of such
projects in a manner which would violate the terms of the applicable bond
agreements, but would not violate the Company's lease of such project, and the
Company has provided Ardenwood with not less than six (6) months prior written
notice of such intent, Ardenwood will, at or prior to the expiration of such
notice period, (i) obtain a written waiver of such violation from the applicable
bond authority, (ii) cause the applicable bond authority to release HoldCo from
all liabilities and obligations, or otherwise terminate all of HoldCo's
obligations, under any agreement with such authority or (iii) pay off the bonds
as to the applicable project, all of which obligations will be binding upon any
successor or assign of Ardenwood or the applicable property, so long as the
bonds as to such property remain outstanding.  Such agreement will also provide
that neither HoldCo nor the Company shall intentionally default under such
agreements (except as provided in subpart (c) above) and (ii) nothing in such
agreement shall in any way amend or constitute a waiver of any of the Company's
obligations under its leases of the projects.



Section 6.3.  Additional Conditions to the Obligations of Shareholders . 
Shareholders' obligation to sell the Shares and to take the other actions
required to be taken by Shareholders at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Shareholders, in whole or in part):

Representations and Warranties. All of Purchaser's representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall be true and
correct on the date hereof and as of the Closing Date with the same force and
effect as if made on the Closing Date (except that those representations and
warranties which address matters only as of a particular date shall have been
true and correct only on such date), except, in each case, or in the aggregate,
as does not materially impede the ability of Purchaser to consummate the
transactions contemplated by this Agreement in accordance with the terms hereof
and applicable Legal Requirements. Purchaser shall have delivered a certificate,
signed by the President or any Vice President of Purchaser, to the effect set
forth in this Section 6.3(a).

Purchaser's Performance.

All of the covenants and obligations that Purchaser is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects. Purchaser shall have delivered a certificate, signed by the President
or any Vice President of Purchaser, to the effect set forth in this Section
6.3(b).

Each document required to be delivered by Purchaser pursuant to Section 1.3 must
have been delivered.

Additional Documentation. Purchaser must have caused the following documents to
be delivered to Shareholders and such other documents as Shareholders may
reasonably request for the purpose of (i) evidencing the accuracy of any
representation or warranty of Purchaser, (ii) evidencing the performance by
Purchaser of, or the compliance by Purchaser with, any covenant or obligation
required to be performed or complied with by Purchaser, (iii) evidencing the
satisfaction of any condition referred to in this Section 6, or (iv) otherwise
facilitating the consummation of the Acquisition.

ARTICLE 7
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

Section 7.1.  Survival of Representations, Warranties and Certain
Indemnification Obligations .  HoldCo's and the Shareholders' representations
and warranties in this Agreement or in any instrument delivered pursuant to this
Agreement shall terminate on the 18-month anniversary of the Closing, except the
representations in Section 2.9, Section 2.18 and Section 2.19 which shall
terminate on the 30-month anniversary of the Closing. To the extent that a claim
for indemnification has been made pursuant to Section 7.4 (including the
delivery of a Claim of Notice) prior to the end of the applicable survival
period that could affect the accuracy of any representation or warranty, such
representation or warranty shall continue to survive until the claim is
resolved. All of the Purchaser's representations and warranties contained herein
or in any instrument delivered pursuant to this Agreement shall terminate at the
Closing.

Section 7.2.  Indemnification . General Indemnification by Shareholders. The
Shareholders shall jointly and severally indemnify and hold the Purchaser, and
its officers, directors and affiliates (including HoldCo and the Company after
the Closing) (the "Purchaser Indemnified Parties"), harmless against all claims,
losses (including, without limitation, claims for lost profits), liabilities,
damages, deficiencies, costs and expenses, including reasonable attorneys' fees
and expenses of investigation and defense (hereinafter individually, a "Loss"
and collectively "Losses") related to HoldCo, the Company or the Shareholders
(without regard to any relationship or affiliation Shareholders may have with
the Company) which are incurred by the Purchaser Indemnified Parties, directly
or indirectly, as a result of (1) any inaccuracy or breach of a representation
or warranty of HoldCo or the Shareholders contained in this Agreement or in any
instrument or certificate executed and delivered by HoldCo or the Shareholders
to the Purchaser pursuant to this Agreement (excluding, however, the
representations in Section 2.18 hereof which are covered by Section 7.3(b) below
and the representation in Section 2.9 hereof which are covered by Section 7.2(5)
below), (2) any failure by HoldCo or the Shareholders to perform or comply with
any covenant contained in this Agreement, (3) any failure by APG Buyer to
perform or comply with any covenant or obligation contained in the APG Stock
Purchase Agreement, (4) claims and litigation against HoldCo relating to the
Carmel Valley real estate, (5) any breach of the representations set forth in
Section 2.9 to the extent that any Losses related thereto result from a
government taxing authority audit of HoldCo or the Company, or any of their
respective subsidiaries, or (6) dissolution of any inactive subsidiaries of
HoldCo or the Company prior to Closing; provided however that indemnification
for the Indemnified IP Matters set forth in Section 7.3(a) below and
indemnification for the Indemnified Environmental Matters set forth in Section
7.3(b) below shall be exclusively governed by such provisions and not by this
Section 7.2. The Shareholders shall not have any right of contribution from
HoldCo or Company with respect to breach of any of the representations and
warranties Shareholders and HoldCo have jointly and severally made hereunder or
any Loss claimed by the Purchaser Indemnified Parties. Notwithstanding the
foregoing, no Purchaser Indemnified Party shall be entitled to indemnification
for any Losses hereunder until the aggregate amount of all Losses under all
claims of all Purchaser Indemnified Parties shall exceed One Hundred Thousand
Dollars ($100,000) (the "Basket"), at which time all Losses incurred shall be
subject to indemnification hereunder in full including the amount of the Basket;
provided, however, that Indemnified IP Matters and Indemnified Environmental
Matters shall not be subject to the Basket; provided, further, that the Basket
shall not apply to Losses hereunder with respect to the Carmel Valley claims and
litigation ("Carmel Valley Claims"); provided, further, that Losses subject to
indemnification hereunder pursuant to Section 7.2(5) above shall not be subject
to the Basket with respect to indemnification claims made pursuant to a Claim
Notice that is delivered after the 18-month anniversary of the Closing Date; and
provided, further, that Losses relating to or arising from Indemnified IP
Matters and Indemnified Environmental Matters shall not count toward determining
whether the Basket amount has been exceeded. Indemnification of Purchaser
against the Carmel Valley claims and litigation shall be made on a "dollar-one"
basis.

Section 7.3.  Special Indemnification.

IP Indemnification. The Shareholders shall jointly and severally release,
defend, indemnify and hold the Purchaser Indemnified Parties harmless against
any Loss or Losses related to HoldCo, the Company or the Shareholders without
regard to any relationship or affiliation with the Company which are incurred by
the Purchaser Indemnified Parties, directly or indirectly, as a result of (i)
any breach of the representations set forth in Section 2.19 or (ii) the Specific
IP Matter (subsections (i) and (ii) of this Section 7.3(a) together referred to
herein as the "Indemnified IP Matters"). Notwithstanding the foregoing, no
Purchaser Indemnified Party shall be entitled to indemnification for any Losses
hereunder until the aggregate amount of all Losses under all claims of all
Purchaser Indemnified Parties shall exceed Fifty Thousand Dollars ($50,000) (the
"IP Basket"), at which time all Losses incurred shall be subject to
indemnification hereunder in full including the amount of the IP Basket;
provided, however, that the IP Basket shall not apply to Losses hereunder with
respect to the claim disclosed on Section 7.3(a) of the Disclosure Letter and
any related litigation (the "Specific IP Matter") and provided, further, that
Losses with respect to the Specific IP Matter shall not count toward determining
if the IP Basket has been exceeded. Indemnification of Purchaser against the
Specific IP Matter shall be made on a "dollar-one" basis.

Environmental Indemnification

.
The Shareholders shall jointly and severally release, defend, indemnify and hold
the Purchaser Indemnified Parties harmless against any Loss or Losses related to
HoldCo, the Company or the Shareholders without regard to any relationship or
affiliation with the Company which are incurred by the Purchaser Indemnified
Parties, directly or indirectly, as a result of (i) any breach of the
representations set forth in Section 2.18 hereof or (ii) any Environmental
Claims of a Governmental Entity or third party relating to the existence of
Hazardous Materials in, on, under, about (including migrating to or from) that
certain real property disclosed in Section 7.3(b) of the Disclosure Letter
(subsections (i) and (ii) of this Section 7.3(b) together referred to herein as
the "Indemnified Environmental Matters").
Notwithstanding the foregoing, no Purchaser Indemnified Party shall be entitled
to indemnification for any Losses hereunder until the aggregate amount of all
Losses under all claims of all Purchaser Indemnified Parties shall exceed Fifty
Thousand Dollars ($50,000) (the "
Environmental Basket
"), at which time all Losses incurred shall be subject to indemnification
hereunder in full including the amount of the Environmental Basket;
provided
,
however
, that the Environmental Basket shall not apply to Losses hereunder with respect
to the environmental claims made or which may be made regarding the claim
disclosed on
Section 7.3(b)
of the Disclosure Letter and any related litigation (the "
Specific Environmental Claims
") and
provided, further,
that Losses with respect to the Specific Environmental Claims shall not count
toward determining if the Environmental Basket has been exceeded.
Indemnification of Purchaser against the Specific Environmental Claims shall be
made on a "dollar-one" basis. The indemnities in this Article 7 for any breach
of the representations set forth in Section 2.18 above are not intended to apply
to: (i) the costs and expenses for an environmental audit voluntarily performed
by or on behalf of any Purchaser Indemnified Party (except as resulting from a
claim, investigation or settlement of a claim, or contractual requirement of a
third party or requirement of a Governmental Authority); or (ii) the ordinary
costs of decommissioning the operations of HoldCo, the Company or any of their
subsidiaries (including, by way of example, removal, decontamination and
disposal of equipment and piping and approval of the decommissioning by the
Certified Unified Program Agency) from those operations that are undertaken by
any of the Purchaser Indemnified Parties following the Closing Date, excluding
(so that the indemnity applies to) decontamination and disposal of any such
equipment not used by any Purchaser Indemnified Parties following the Closing
Date, and disposal of any stored Hazardous Materials remaining on any property
operated by any Purchaser Indemnified Party as of the Closing Date, and
operations of the APG.



Section 7.4.  Indemnification Procedures.

Maximum Payments

. Except in cases of fraud by Shareholders, HoldCo or Company in connection with
the transactions contemplated by this Agreement (the "
Excluded Breaches
"), the maximum amount the Purchaser Indemnifying Parties may recover from the
Shareholders pursuant to the indemnification obligations set forth in
Section 7.2 and 7.3
for all Losses suffered or incurred by such parties shall be limited to (i) the
General Escrow in the aggregate (including the Tax Escrow) with respect to the
indemnification set forth in
Section 7.2
, (ii) the IP Escrow for the Indemnified IP Matters, and (iii) Environmental
Escrow for the Indemnified Environmental Matters. The amount that the Purchaser
Indemnified Parties may recover from the Shareholders pursuant to the
indemnification obligations set forth in
Section 7.2
in respect of Losses suffered or incurred by such parties arising out of or
resulting from any Excluded Breach shall not be so limited. No investigation
performed by Purchaser or knowledge acquired by Purchaser shall affect
Purchaser's indemnification rights, payment of damages or other remedies.

Sole Remedy

. Except for cases of fraud, the sole and exclusive remedy of the Purchaser
Indemnified Parties with respect to the matters described in Sections 7.2 and
7.3 shall be the indemnification provisions set forth therein, and, except for
cases of fraud, the recourse to the applicable Escrow Fund (as defined below)
shall be the sole remedy for such indemnification. Except for cases of fraud and
rights and remedies conferred on Purchaser Indemnified Parties by virtue of the
AP Purchase Agreement, the Non-Competition and Non-Solicitation Agreement, or
the Shareholder Release, the indemnification provisions of this Article 7 shall
be the exclusive remedy of the Purchaser Indemnified Parties for the recovery of
any Losses arising out of this Agreement, the Merger Agreement, or the Escrow
Agreement, and any certificate delivered by or on behalf of HoldCo or the
Company or the Shareholders pursuant thereto.



Procedure for Claims on the Escrow Account

. A Purchaser Indemnified Party shall give the Shareholders' Representative
notice of any matter which such Purchaser Indemnified Party has determined has
given or could give rise to a right of indemnification under this Agreement (a
"Claim Notice"), within 30 days of such determination, stating the amount of the
Loss, if known, and method of computation thereof, and containing a reference to
the provisions of this Agreement in respect of which such right of
indemnification is claimed or arises. Any failure to submit any such Claim
Notice in a timely manner to the Shareholders' Representative shall not relieve
the Shareholders of any liability hereunder, except to the extent the
Shareholders are actually materially prejudiced by such failure. Any Claim
Notice seeking indemnification prior to the Release Date (as defined in
Section 7.6) shall also be delivered to the Escrow Agent. The procedures with
respect to the resolution of any such claim by a Purchaser Indemnified Party
shall be as set forth in the Escrow Agreement.



Third Party Claims

. The obligations and liabilities of the Shareholders under this Article 7 with
respect to Losses arising from claims of any third party which are subject to
the indemnification provided for in this Article 7 ("Third Party Claims") shall
be governed by and contingent upon the following additional terms and
conditions: if a Purchaser Indemnified Party shall receive notice of any Third
Party Claim, such Purchaser Indemnified Party shall give the Shareholders'
Representative prompt notice of such Third Party Claim, and in any case within
14 days of the receipt by the Purchaser Indemnified Party of such notice;
provided, however, that the failure to provide such notice shall not release the
Shareholders from any of their obligations under this Article 7 except to the
extent the Shareholders are actually materially prejudiced by such failure and
shall not relieve the Shareholders from any other obligation or liability that
they may have to any Purchaser Indemnified Party otherwise than under this
Article 7. If the Shareholders' Representative acknowledges in writing the
Shareholders' obligation to indemnify the Purchaser Indemnified Party hereunder
against any Losses that may result from such Third Party Claim, then the
Shareholders' Representative shall be entitled to assume and control the defense
of such Third Party Claim at the expense of the Shareholders using counsel of
the Shareholders' Representative's choice (subject to the reasonable approval of
Purchaser Indemnified Party) if the Shareholders' Representative gives notice of
its intention to do so to the Purchaser Indemnified Party within five business
days of the receipt of such notice from the Purchaser Indemnified Party;
provided, however, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Purchaser Indemnified Party for the same counsel to represent both the Purchaser
Indemnified Party and the Shareholders, then the Purchaser Indemnified Party
shall be entitled to retain its own counsel, in each jurisdiction for which the
Purchaser Indemnified Party determines counsel is required, at the expense of
the Shareholders. In all other cases, then the Purchaser Indemnified Party shall
retain and control the defense of such Third Party Claim at the expense of the
Shareholders using counsel of the Purchaser Indemnified Party's choice (subject
to the reasonable approval of HoldCo), subject to the reasonable approval of
HoldCo. In the event the Shareholders' Representative exercises its right to
undertake any such defense against any such Third Party Claim as provided above,
the Purchaser Indemnified Party shall cooperate with the Shareholders'
Representative in such defense and make available to the Shareholders'
Representative, at the Shareholders' expense, all witnesses, pertinent records,
materials and information in the Purchaser Indemnified Party's possession or
under the Purchaser Indemnified Party's control relating thereto as is
reasonably required by the Shareholders' Representative. Similarly, in the event
the Purchaser Indemnified Party is, directly or indirectly, conducting the
defense against any such Third Party Claim, the Shareholders shall cooperate
with the Purchaser Indemnified Party in such defense and make available to the
Purchaser Indemnified Party, at the Shareholders' expense, all such witnesses,
records, materials and information in the Shareholders' possession or under the
Shareholders' control relating thereto as is reasonably required by the
Purchaser Indemnified Party. Such Third Party Claim may not be settled by the
Shareholders' Representative without the written consent of the Purchaser
Indemnified Party, which consent will not be unreasonably withheld or delayed,
or by the Purchaser Indemnified Party without the written consent of the
Shareholders' Representative, which consent will not be unreasonably withheld or
delayed.



Certain Limitations

. The amount of any Losses for which indemnification is provided hereunder shall
be net of any amounts actually recovered by the indemnified party from third
parties (including amounts actually recovered under insurance policies and tax
benefits actually realized) with respect to such Losses.



Section 7.5.  Escrow Funds. 

General Escrow Fund

. Any payment of indemnification required to be made pursuant to
Section 7.2
will be made exclusively out of the General Escrow Fund (as hereinafter defined)
then held by the Escrow Agent. The "
General Escrow Fund
" shall mean the General Escrow Amount, as such sum may be decreased as provided
in the Escrow Agreement and in this Article 7.



IP Escrow Fund

. Any payment of indemnification required to be made pursuant to
Section 7.3(a)
will be made exclusively out of the IP Escrow Fund (as hereinafter defined) then
held by the Escrow Agent. The "
IP Escrow Fund
" shall mean the IP Escrow Amount, as such sum may be decreased as provided in
the Escrow Agreement and in this Article 7.



Environmental Escrow Fund

. Any payment of indemnification required to be made pursuant to
Section 7.3(b)
will be made exclusively out of the Environmental Escrow Fund (as hereinafter
defined) then held by the Escrow Agent. The "
Environmental Escrow Fund
" shall mean the Environmental Escrow Amount, as such sum may be decreased as
provided in the Escrow Agreement and in this Article 7.



Generally

. The General Escrow, the Tax Escrow Fund, the IP Escrow and the Environmental
Escrow are referred to herein generically as each an "
Escrow Fund
."



Section 7.6.  Distribution of Escrow Funds . 

General Escrow Fund

. On the 18-month anniversary of the Closing Date (the "
General Release Date
"), the Purchaser and the Shareholders' Representative shall direct the Escrow
Agent to release to each of the Shareholders their Pro Rata Portion of the
remaining amount of the General Escrow Fund;
provided however,
that $500,000 shall remain in the General Escrow Fund and shall not be released
to the Shareholders until the 30-month anniversary of the Closing Date in
accordance with Section 7.6(b) below (the "
Tax Escrow Fund
");
provided, further, however
, that the remaining amount in the General Escrow Fund on the General Release
Date shall not be distributed to the extent of the aggregate amount of all
Losses specified in any then unresolved good faith indemnification claims made
by any Purchaser Indemnified Party pursuant to
Section 7.2
prior to the General Release Date. The Shareholders and the applicable Purchaser
Indemnified Party shall negotiate in good faith to determine the amount of such
unresolved claims and in the event the parties cannot reach an agreement on the
amount of such claim within sixty days following the General Release Date, the
amount shall be determined by arbitration in accordance with the provisions of
Section 7(b) of the Escrow Agreement. To the extent that on the General Release
Date any amount has been reserved and withheld from distribution from the
General Escrow Fund on such date on account of an unresolved claim for
indemnification and, subsequent to the General Release Date, such claim is
resolved, the parties shall immediately direct the Escrow Agent to (i) release
to the applicable Purchaser Indemnified Party the amount of Loss, if any, due in
respect of such claim as finally determined, and (ii) release to each
Shareholder an amount equal to such Shareholders Pro Rata Portion of the excess,
if any, remaining in the General Escrow Fund after the payments, if any,
pursuant to the foregoing clause (i).



Tax Escrow Fund

. On the 30-month anniversary of the Closing Date (the "
Tax Release Date
"), the Purchaser and the Shareholders' Representative shall direct the Escrow
Agent to release to each of the Shareholders their Pro Rata Portion of the
remaining amount of the Tax Escrow Fund;
provided however,
that the remaining amount in the Tax Escrow Fund on the Tax Release Date shall
not be distributed to the extent of the aggregate amount of all Losses specified
in any then unresolved good faith indemnification claims made by any Purchaser
Indemnified Party pursuant to
Section 7.2
prior to the 30-month anniversary of the Closing Date (the "
Tax Claims Bar Date
"). The Shareholders and the applicable Purchaser Indemnified Party shall
negotiate in good faith to determine the amount of such unresolved claims and in
the event the parties cannot reach an agreement on the amount of such claim
within sixty days following the Tax Release Date, the amount shall be determined
by arbitration in accordance with the provisions of Section 7(b) of the Escrow
Agreement. To the extent that on the Tax Release Date any amount has been
reserved and withheld from distribution from the Tax Escrow Fund on such date on
account of an unresolved claim for indemnification and, subsequent to the Tax
Release Date, such claim is finally resolved, the parties shall immediately
direct the Escrow Agent to (i) release to the applicable Purchaser Indemnified
Party the amount of Loss, if any, due in respect of such claim as finally
determined, and (ii) release to each Shareholder an amount equal to such
Shareholders Pro Rata Portion of the excess, if any, remaining in the Tax Escrow
Fund after the payments, if any, pursuant to the foregoing clause (i).



IP Escrow Fund

. On the later of the 30-month anniversary of the Closing Date and the date on
which the Specific IP Matter is finally disposed of (the "
IP
Release Date
"), the Purchaser and the Shareholders' Representative shall direct the Escrow
Agent to release to each of the Shareholders their Pro Rata Portion of the
remaining amount of the IP Escrow Fund;
provided however,
that the remaining amount in the IP Escrow Fund on the Release Date shall not be
distributed to the extent of the aggregate amount of all Losses specified in any
then unresolved good faith indemnification claims made by any Purchaser
Indemnified Party pursuant to
Section 7.3(a)
prior to the 30-month anniversary of the Closing Date (the "
IP Claims Bar Date
"). The Shareholders and the applicable Purchaser Indemnified Party shall
negotiate in good faith to determine the amount of such unresolved claims and in
the event the parties cannot reach an agreement on the amount of such claim
within sixty days following the IP Release Date, the amount shall be determined
by arbitration in accordance with the provisions of Section 7(b) of the Escrow
Agreement. To the extent that on the IP Release Date any amount has been
reserved and withheld from distribution from the IP Escrow Fund on such date on
account of an unresolved claim for indemnification and, subsequent to the IP
Release Date, such claim is finally resolved, the parties shall immediately
direct the Escrow Agent to (i) release to the applicable Purchaser Indemnified
Party the amount of Loss, if any, due in respect of such claim as finally
determined, and (ii) release to each Shareholder an amount equal to such
Shareholders Pro Rata Portion of the excess, if any, remaining in the IP Escrow
Fund after the payments, if any, pursuant to the foregoing clause (i).



Environmental Escrow Fund

. On the later of the 30-month anniversary of the Closing Date and the date on
which the Specific Environmental Claims are finally disposed of (the "
Environmental
Release Date
"), the Purchaser and the Shareholders' Representative shall direct the Escrow
Agent to release to each of the Shareholders their Pro Rata Portion of the
remaining amount of the Environmental Escrow Fund;
provided however,
that the remaining amount in the Environmental Escrow Fund on the Environmental
Release Date shall not be distributed to the extent of the aggregate amount of
all Losses specified in any then unresolved good faith indemnification claims
made by any Purchaser Indemnified Party pursuant to
Section 7.3(b)
prior to the 30-month anniversary of the Closing Date (the "
Environmental Claims Bar Date
"). The Shareholders and the applicable Purchaser Indemnified Party shall
negotiate in good faith to determine the amount of such unresolved claims and in
the event the parties cannot reach an agreement on the amount of such claim
within sixty days following the Environmental Release Date, the amount shall be
determined by arbitration in accordance with the provisions of Section 7(b) of
the Escrow Agreement. To the extent that on the Environmental Release Date any
amount has been reserved and withheld from distribution from the Environmental
Escrow Fund on such date on account of an unresolved claim for indemnification
and, subsequent to the Environmental Release Date, such claim is finally
resolved, the parties shall immediately direct the Escrow Agent to (i) release
to the applicable Purchaser Indemnified Party the amount of Loss, if any, due in
respect of such claim as finally determined, and (ii) release to each
Shareholder an amount equal to such Shareholders Pro Rata Portion of the excess,
if any, remaining in the Environmental Escrow Fund after the payments, if any,
pursuant to the foregoing clause (i).



The General Release Date, the Tax Release Date, the IP Release Date and the
Environmental Release Date are generically referred to each as a "Release Date."

Section 7.7.  Shareholders' Representative . 

By executing this Agreement, the Shareholders shall have appointed Joseph J.
Lazzara (the "Shareholders' Representative") as their agent and attorney in fact
to give and receive notices and communications, to appoint the Escrow Agent, to
execute the Escrow Agreement, to authorize payment to the Purchaser of cash from
the applicable Escrow Fund in satisfaction of claims by the Purchaser, to object
to such payments, to agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all other actions that are
either (a) necessary or appropriate in the judgment of the Shareholders'
Representative for the accomplishment of the foregoing, or (b) specifically
mandated by the terms of this Agreement. Any vacancy in the position of
Shareholders' Representative may be filled by the holders of a majority in
interest of the Escrow Funds. No bond shall be required of the Shareholders'
Representative and the Shareholders' Representative shall not receive
compensation for its services. Notices or other communications to or from the
Shareholders' Representative shall constitute notice to or from the
Shareholders.

The Shareholders' Representative shall not be liable for any act done or omitted
hereunder as the Shareholders' Representative while acting in good faith and in
the exercise of reasonable judgment. The Shareholders on whose behalf the Escrow
Amounts were was contributed to the Escrow Funds shall indemnify the
Shareholders' Representative and hold the Shareholders' Representative harmless
against any loss, liability or expense incurred without negligence or bad faith
on the part of the Shareholders' Representative and arising out of or in
connection with the acceptance or administration of the Shareholders'
Representative's duties hereunder, including the reasonable fees and expenses of
any legal counsel retained by the Shareholders' Representative. After all claims
for Losses by the Purchaser set forth in Claim Notices delivered to the Escrow
Agent and the Shareholders' Representative has been satisfied, or reserved
against, the Shareholders' Representative, with the consent of the majority in
interest in the Escrow Funds, may recover from the Escrow Fund on the Release
Date (prior to the distribution of the Escrow Funds to the Shareholders pursuant
to Section 7.6) payments not yet paid for any expenses incurred in connection
with the Shareholders' Representative's representation hereby.

A decision, act, consent or instruction of the Shareholders' Representative
shall constitute a decision of the Shareholders and shall be final, binding and
conclusive upon the Shareholders; and the Escrow Agent and the Purchaser may
rely upon any such decision, act, consent or instruction of the Shareholders'
Representative as being the decision, act, consent or instruction of the
Shareholders. The Escrow Agent and the Purchaser are hereby relieved from any
liability to any person for any acts done by them in accordance with such
decision, act, consent or instruction of the Shareholders' Representative.

Subject to the Purchaser's prior claims for indemnification against the Escrow
Funds, the Shareholders' Representative shall be entitled to receive payment for
its reasonable and documented expenses therefrom, prior to any payments to the
Shareholders.

ARTICLE 8
TERMINATION; WAIVER AND AMENDMENT

Section 8.1.  Termination .  Except as provided in Section 8.2 below, this
Agreement may be terminated and the Acquisition abandoned at any time prior to
the Closing:

 a. by mutual consent of HoldCo, the Shareholders and Purchaser;

    by Purchaser or HoldCo if: (i) the Closing has not occurred by September 30,
    2006; (ii) there shall be a final nonappealable order of a federal or state
    court in effect preventing consummation of the Acquisition; or (iii) there
    shall be any statute, rule, regulation or order enacted, promulgated or
    issued or deemed applicable to the Acquisition by any governmental entity
    that would make consummation of the Acquisition illegal;

    by Purchaser if it is not in material breach of its obligations under this
    Agreement and there has been a material breach of any representation,
    warranty, covenant or agreement contained in this Agreement on the part of
    HoldCo or any Shareholder and such breach has not been cured within five (5)
    business days after written notice to HoldCo or the Shareholder (provided,
    that, no cure period shall be required for a breach which by its nature
    cannot be cured);

    by HoldCo if it is not in material breach of its obligations under this
    Agreement and there has been a material breach of any representation,
    warranty, covenant or agreement contained in this Agreement on the part of
    Purchaser and such breach has not been cured within five (5) business days
    after written notice to Purchaser (provided, that, no cure period shall be
    required for a breach which by its nature cannot be cured); or

    by either HoldCo or the Purchaser if either of the Merger Agreement or the
    AP Asset Purchase Agreement is terminated.

Where action is taken to terminate this Agreement pursuant to this Section 8.1,
it shall be sufficient for such action to be authorized by the Board of
Directors (as applicable) of the party taking such action.

Section 8.2.  Effect of Termination .  In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of Purchaser, HoldCo
or Shareholders, or their respective officers, directors or shareholders,
provided, that, each party shall remain liable for any breaches of this
Agreement prior to its termination; and provided, further, that the provisions
of Sections 5.1 and 5.2, this Article 8 and Article 9 of this Agreement shall
remain in full force and effect and survive any termination of this Agreement.

Section 8.3.  Waiver; Amendment . 

The Purchaser may (i) extend the time for the performance of or waive any of the
obligations or other acts of the Shareholders contained herein, or (ii) waive
any inaccuracies in the representations and warranties of the Shareholders or
HoldCo contained herein or in any document delivered by the Shareholders or
HoldCo pursuant hereto. Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the Purchaser.

The Shareholders may (i) extend the time for the performance of any of the
obligations or other acts of the Purchaser contained herein, or (ii) waive any
inaccuracies in the representations and warranties of the Purchaser contained
herein or in any document delivered to the Shareholders by the Purchaser
pursuant hereto. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Shareholder's Representative.

Any waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.

This Agreement may not be amended, restated, supplemented or otherwise modified
except by an instrument in writing signed by the Purchaser and the Shareholders.

Section 8.4.  Profit Capture . 

If the Merger Agreement is terminated pursuant to Section 7.1(d) or 7.1(e) of
the Merger Agreement (a "Triggering Termination") under circumstances that give
rise to the obligation of the Company to pay the Termination Fee under Section
7.3(b) of the Merger Agreement and any of a Shareholder's Shares are sold,
transferred, exchanged, canceled or disposed of, or any of HoldCo's shares of
capital stock of the Company are sold, transferred, exchanged, canceled or
disposed of, in connection with, or as a result of, any Acquisition that is in
existence on, or that has been otherwise made prior to, the nine month
anniversary of the date of the Triggering Termination (an "Alternative
Disposition") then, within three business days after the closing of such
Alternative Disposition, such Stockholder (or HoldCo, as applicable) shall
tender and pay to, or shall cause to be tendered and paid to, Purchaser, or its
designee, in immediately available funds, the Profit realized from such
Alternative Disposition. As used in this Section 8.4(a), "Profit" shall mean an
amount equal to the excess, if any, of (i) the Alternative Transaction
Consideration over (ii) the Current Transaction Consideration. As used in this
Section 8.4, "Alternative Transaction Consideration" shall mean all cash,
securities, notes or other debt instruments, and other consideration received or
to be received, directly or indirectly, by such Stockholder and his affiliates
in connection with or as a result of such Alternative Disposition or any
agreements or arrangements entered into, directly or indirectly, by such
Stockholder or any of his affiliates as a part of or in connection with the
Alternative Disposition (excluding any employment agreement or consulting
agreement, and including any non-competition agreement, confidentiality
agreement, settlement agreement and/or release agreement only if separate
consideration is expressly set forth and allocated to such agreements in the
Alternative Disposition transaction documents). As used in this Agreement,
"Current Transaction Consideration"shall mean all amounts payable directly or
indirectly by Purchaser to the Stockholder in respect of his Shares pursuant to
Section 1.3(d) of this Agreement. As used in this Section 8.4, "Acquisition"
shall refer to the definition in the Merger Agreement.

For purposes of determining Profits under this Section 8.4, consideration
received or to be received by HoldCo in an Alternative Disposition or Second
Transaction (as defined below) in consideration of shares of capital stock of
the Company held by HoldCo shall be deemed to be received by the Shareholders
pro-rata in accordance with their relative share ownership in HoldCo. For
purposes of determining Profits under this Section 8.4: (i) all non-cash items
shall be valued based upon the fair market value thereof as determined by an
independent expert selected by Purchaser, (ii) all deferred payments or
consideration shall be discounted to reflect a market rate of net present value
thereof as determined by the above- referenced independent expert, (iii) all
contingent payments will be assumed to have been paid and (iv) if less than all
of a Shareholder's Shares are subject to the Alternative Disposition, then the
Current Transaction Consideration shall be deemed to be an amount equal to the
Current Transaction Consideration multiplied by a fraction, the numerator of
which is the number of such Shareholder's Shares sold, transferred, exchanged,
canceled or disposed of in such Alternative Disposition and the denominator of
which is the total number of such Shareholder's Shares. In the event any
contingent payments included in the determination of Profits ultimately are not
paid pursuant to an Alternative Disposition, then Purchaser shall reimburse such
Shareholder for any amounts paid to Purchaser hereunder in respect of such
uncollected contingent payments promptly after receipt of written notice of such
non- payment.

In the event that, after the date of this Agreement, pursuant to Section
5.3(b)(iii) of the Merger Agreement, Purchaser agrees with the Company and/or
the Shareholders to increase the dollar amount of the consideration to be paid
(or deemed paid) by Purchaser for the Shares (a "Second Transaction"), then, as
may be requested by Purchaser, (i) the Shareholders shall, and each shall cause
each of its affiliates who Beneficially Own any of such Shareholder's Shares, to
either execute and deliver to Purchaser such documents or instruments as may be
necessary to waive the right to receive the amount of such increase to the
extent that such increase would result in any Profit or (ii) the Shareholders
shall each tender and pay, or cause to be tendered and paid, to Purchaser, or
its designee, in immediately available funds and promptly after receipt thereof,
the Profit realized from such Second Transaction. As used in this
Section 8.4(c),  "Beneficially Own" or "Beneficial Ownership" with respect to
any securities shall mean having "beneficial ownership" of such securities (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) including pursuant to any agreement, arrangement
or understanding, whether or not in writing (without duplicative counting of the
same securities by the same holder, securities Beneficially Owned by a person
(as defined in the Merger Agreement) shall include securities Beneficially Owned
by all other persons (who are affiliates of such person) who together with such
person would constitute a "group" within the meaning of Section 13(d)(3) of the
Exchange Act), and "Profit" shall mean an amount equal to the excess, if any, of
(y) the Second Transaction Consideration over (z) the Current Transaction
Consideration. As used in this Agreement, "Second Transaction Consideration"
shall mean all cash, securities, settlement or termination amounts, notes or
other debt instruments, and other consideration received or to be received,
directly or indirectly, by the Shareholders and their affiliates in connection
with or as a result of the Second Transaction or any agreements or arrangements
entered into, directly or indirectly, by a Shareholder or any of his affiliates
with the Company as a part of or in connection with the Second Transaction
(excluding any employment agreement or consulting agreement, and including any
non-competition agreement, confidentiality agreement, settlement agreement
and/or release agreement only if separate consideration is expressly set forth
and allocated to such agreements in the Second Transaction transaction
documents).

ARTICLE 9
GENERAL PROVISIONS

Section 9.1.  Notices .  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally or by messenger service, (ii) on the date of confirmation
of receipt (or, the first business day following such receipt if the date is not
a business day) of transmission by telecopy or telefacsimile, or (iii) on the
date of confirmation of receipt (or, the first business day following such
receipt if the date is not a business day) if delivered by a nationally
recognized courier service. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

if to the Purchaser, to:

Omron Management Center of America, Inc.
East Commerce
Schaumburg, Illinois 60045
Attention: President
Telephone No.: (847) 843-7852
Facsimile No: (847) 884-1866

with a copy to:

Enterprise Law Group, LLP
Three First National Plaza
70 West Madison St., Suite 740
Chicago, Illinois 60602
Attention: Steven K. Sims, Esq.
Telephone No.: (312) 578-0200
Facsimile No: (312) 578-0202

if to HoldCo, the Company or the Shareholders, to:

Scientific Technology Incorporated
6550 Dumbarton Circle
Fremont, California 94555
Attention: Joseph J. Lazzara, President and Chief Executive Officer
Telephone No.: (510) 608-3400
Facsimile No: (510) 744-1442

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.
701 Fifth Avenue, Suite 5100
Seattle, Washington 98104
Attention: Christian E. Montegut, Esq.
Telephone No: (206) 883-2500
Facsimile No.: (206) 883-2699

Section 9.2.  Interpretation .  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. The words "include," "includes"
and "including" when used herein shall be deemed in each case to be followed by
the words "without limitation." The word "affiliate" when used herein shall
mean, with respect to any specified person, any other person, that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified person. The word "person" when used
herein shall mean any individual, partnership, firm, corporation, joint venture,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended. For purposes of this Agreement,
the term "knowledge" means, with respect to a party hereto, with respect to any
matter in question, that, in case of an entity, any of the "officers" (as such
term is defined in Rule 16a-1(f) promulgated under the Exchange Act) of such
party, or, in case of an individual, such individual, has actual knowledge of
such matter, after a reasonable inquiry of such advisor(s) or employee(s) of the
party who would reasonably be expected to have actual knowledge of such matter.

Section 9.3.  Counterparts .  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

Section 9.4.  Entire Agreement; Assignment .  This Agreement, the Exhibits
hereto, the Disclosure Letter, the Escrow Agreement, the Non- Disclosure
Agreement, the Merger Agreement, AP Purchase Agreement, and the documents and
instruments and other agreements among the parties hereto referenced herein:
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings both
written and oral, among the parties with respect to the subject matter hereof;
(b) are not intended to confer upon any other person any rights or remedies
hereunder (except Purchaser Indemnified Parties); and (c) shall not be assigned,
by operation of law or otherwise, by the Shareholders.

Section 9.5.  Severability .  In the event that any provision of this Agreement
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

Section 9.6.  Other Remedies .  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

Section 9.7.  Governing Law .  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof. Each of the parties hereto irrevocably and unconditionally submits to
the exclusive jurisdiction of any Delaware State court, for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby (and each agrees that no such action, suit or
proceeding relating to this Agreement shall be brought by it or any of its
affiliates except in such courts). Each of the parties hereto further agrees
that, to the fullest extent permitted by applicable law, service of any process,
summons, notice or document by U.S. registered mail to such party's respective
address set forth above shall be effective service of process for any action,
suit or proceeding in Delaware with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence. Each of the parties hereto irrevocably and unconditionally waives (and
agrees not to plead or claim) any objection to the laying of venue of any
action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in any Delaware State court, or that any such action, suit
or proceeding brought in any such court has been brought in an inconvenient
forum.

Section 9.8.  Rules of Construction .  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 9.9.  Additional Shareholders .  persons acquiring shares of HoldCo
after the date hereof but prior to the Closing Date may become parties to this
Agreement by executing a counterpart of this Agreement, without any amendment of
this Agreement, pursuant to this paragraph. Such persons shall become
Shareholders for all purposes of this Agreement and shall be added to the list
of Shareholders attached as Exhibit A.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have executed or caused this HoldCo Stock
Purchase Agreement to be executed as of the date first written above.

Omron Management Center of America, Inc.

 

By: _____________________________

Tatsunosuke Goto

President

 

Scientific Technologies Incorporated

 



By: _____________________________



Joseph J. Lazzara

President, Chief Executive Officer and Treasurer

 

Scientific Technology Incorporated

 

By: _____________________________

Anthony R. Lazzara

President and Chairman

 

Shareholders' Representative

 

_____________________________

Joseph J. Lazzara

 



--------------------------------------------------------------------------------

